Exhibit 10.1

 

 

 

Published Deal CUSIP Number: 759510AM2

Revolver CUSIP Number: 759510AN0

Term Loan CUSIP Number: 759510AP5

 

CREDIT AGREEMENT

 

Dated as of September 30, 2016

 

among

 

RELIANCE STEEL & ALUMINUM CO.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Lender

and

Swing Line Lender,

 

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

PNC BANK, NATIONAL ASSOCIATION

and

TD BANK, N.A.,

as Co-Documentation Agents,

 

and

 

THE OTHER FINANCIAL

INSTITUTIONS PARTY HERETO,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers

and

Joint Bookrunners



 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.1

Defined Terms

1

1.2

Use of Defined Terms

31

1.3

Accounting Terms

31

1.4

Rounding

32

1.5

Exhibits and Schedules

32

1.6

Letter of Credit Amounts

32

1.7

Miscellaneous Terms

32

1.8

Exchange Rates; Currency Equivalents

32

1.9

Additional Alternative Currencies

33

1.10

Change of Currency

33

 

 

 

SECTION 2

COMMITMENTS; INTEREST, FEES AND PAYMENT PROCEDURES

34

 

 

 

2.1

Loans

34

2.2

Borrowings, Conversions and Continuations of Loans

34

2.3

Swing Line

36

2.4

Letters of Credit

37

2.5

Prepayments

43

2.6

Voluntary Reduction or Termination of Revolving Credit (USD Commitments /
Revolving Credit (MC) Commitments

44

2.7

Principal and Interest

44

2.8

Fees

45

2.9

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

46

2.10

Payments Generally; Administrative Agent’s Clawback

46

2.11

Funding Sources

47

2.12

Automatic Deduction

47

2.13

Obligations of Lenders Several

48

2.14

Sharing of Payments by Lenders

48

2.15

Increase in Commitments

49

2.16

Defaulting Lenders

49

2.17

Cash Collateral

52

 

 

 

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

53

 

 

 

3.1

Taxes

53

3.2

Illegality

57

3.3

Inability to Determine Rates

57

3.4

Increase Costs; Reserves on Eurocurrency Rate Loans

58

3.5

Compensation for Losses

59

3.6

Mitigation Obligations; Replacement of Lenders

60

3.7

Survival

60

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 4

CONDITIONS

61

 

 

 

4.1

Conditions of Initial Extensions of Credit

61

4.2

Any Extension of Credit

62

 

 

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

63

 

 

 

5.1

Existence and Qualification; Power; Compliance With Laws

63

5.2

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

63

5.3

No Governmental Approvals or Other Consents Required

63

5.4

Binding Obligations

63

5.5

Litigation

64

5.6

No Default

64

5.7

ERISA Compliance

64

5.8

Use of Proceeds; Margin Regulations

65

5.9

Title to Property

65

5.10

Intangible Assets

65

5.11

Tax Liability

65

5.12

Financial Statements

65

5.13

Environmental Compliance

65

5.14

Investment Company Act

66

5.15

Insurance

66

5.16

Disclosure

66

5.17

OFAC

66

5.18

Anti-Corruption Laws

66

5.19

EEA Financial Institutions

66

 

 

 

SECTION 6

AFFIRMATIVE COVENANTS

66

 

 

 

6.1

Financial Statements

66

6.2

Certificates, Notices and Other Information

67

6.3

Preservation of Existence

69

6.4

Maintenance of Properties

69

6.5

Maintenance of Insurance

69

6.6

Payment of Tax Obligations

69

6.7

Compliance With Laws

69

6.8

Environmental Laws

69

6.9

Inspection Rights

70

6.10

Keeping of Records and Books of Account

70

6.11

Compliance with ERISA

70

6.12

Compliance With Agreements

70

6.13

Use of Proceeds

70

6.14

Anti-Corruption Laws

70

6.15

Post-Closing Obligation

70

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7

NEGATIVE COVENANTS

71

 

 

 

7.1

Liens

71

7.2

Investments

71

7.3

Subsidiary Indebtedness

72

7.4

Sales and Leasebacks

73

7.5

Mergers

73

7.6

Acquisitions

73

7.7

ERISA

74

7.8

Interest Coverage Ratio

74

7.9

Total Leverage Ratio

74

7.10

Change in Nature of Business

74

7.11

Transactions with Affiliates

74

7.12

Distributions

74

7.13

Margin Regulations; Sanctions

74

7.14

Anti-Corruption Laws

75

 

 

 

SECTION 8

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

75

 

 

 

8.1

Events of Default

75

8.2

Remedies Upon Event of Default

76

8.3

Application of Funds

77

 

 

 

SECTION 9

ADMINISTRATIVE AGENT

78

 

 

 

9.1

Appointment and Authority

78

9.2

Rights as a Lender

78

9.3

Exculpatory Provisions

78

9.4

Reliance by Administrative Agent

79

9.5

Delegation of Duties

79

9.6

Resignation of Administrative Agent

80

9.7

Non-Reliance on Administrative Agent and Other Lenders

81

9.8

No Other Duties, Etc.

81

9.9

Administrative Agent May File Proofs of Claim

81

 

 

 

SECTION 10

MISCELLANEOUS

82

 

 

 

10.1

Amendments, Etc.

82

10.2

Notices; Effectiveness; Electronic Communication

83

10.3

No Waiver; Cumulative Remedies

85

10.4

Expenses; Indemnity; Damage Waiver

85

10.5

Payments Set Aside

87

10.6

Successors and Assigns

87

10.7

Treatment of Certain Information; Confidentiality

93

10.8

Right of Setoff

93

10.9

Interest Rate Limitation

94

10.10

Counterparts; Integration; Effectiveness

94

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.11

Survival of Representations and Warranties

94

10.12

Severability

95

10.13

Replacement of Lenders

95

10.14

Governing Law; Jurisdiction; Etc.

95

10.15

Waiver of Jury Trial

96

10.16

USA PATRIOT Act Notice

96

10.17

Time of the Essence

97

10.18

Electronic Execution of Assignments and Certain Other Documents

97

10.19

No Advisory or Fiduciary Responsibility

97

10.20

Judgment Currency

98

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

98

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Form of:

 

 

 

Exhibit A

—

Request for Extension of Credit

Exhibit B

—

Compliance Certificate

Exhibit C-1

—

Revolving Credit (USD) Note

Exhibit C-2

—

Revolving Credit (MC) Note

Exhibit C-3

—

Term Loan Note

Exhibit D

—

Assignment and Assumption

Exhibit E

—

U.S. Tax Compliance Certificates

Exhibit F

—

Opinion of Counsel

 

 

 

SCHEDULES

 

 

Schedule 2.1

—

Commitments

Schedule 2.4

—

Existing Letters of Credit

Schedule 2.7(a)

—

Term Loan Facility Amortization Schedule

Schedule 5.5

—

Certain Litigation

Schedule 5.9

—

Existing Liens

Schedule 7.3

—

Existing Indebtedness

Schedule 10.2

—

Administrative Agent’s Office; Certain Addresses for Notices

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of September 30, 2016, is entered into by and
among Reliance Steel & Aluminum Co., a Delaware corporation (“Borrower”), each
lender whose name is set forth on the signature pages of this Agreement and each
lender which may hereafter become a party to this Agreement (collectively,
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Issuing Lender and Swing Line Lender.

 

Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility with a letter of credit sub-facility and a swing line
sub-facility, and the Lenders are willing to do so on the terms and conditions
set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1
DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Accounting Change” has the meaning specified in Section 1.3.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person (other than a Person that is a
Subsidiary) or any business or division of a Person (other than a Person that is
a Subsidiary), (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that Borrower or one of its Subsidiaries is the
surviving entity.

 

“Administrative Agent” means Bank of America, NA., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency,
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.2 with respect to such currency, or such other address or account
with respect to such currency as Administrative Agent hereafter may designate by
written notice to Borrower and Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Credit (MC) Commitments” means the Revolving Credit (MC)
Commitments of all the Revolving Credit (MC) Lenders.

 

“Aggregate Revolving Credit (USD) Commitments” means the Revolving Credit (USD)
Commitments of all the Revolving Credit (USD) Lenders.

 

“Agreement” means this Agreement, either as originally executed or as it may
from time to time be supplemented, modified, amended, restated or extended.

 

“Alternative Currency” means each of Canadian Dollars, Euro, Sterling and each
other currency (other than Dollars) that is approved in accordance with
Section 1.9.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Margin” means (a) from the Effective Date until the date that is the
first Business Day after Administrative Agent’s receipt of the Compliance
Certificate required under Section 6.2(a) for the Fiscal Quarter ending
December 31, 2016, the applicable per annum amounts set forth below (in basis
points per annum) opposite Pricing Level II and (b) thereafter, the applicable
per annum amounts set forth below (in basis points per annum) determined by
reference to the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by Administrative Agent pursuant to Section 6.2(a):

 

Pricing
Level

 

Total
Leverage Ratio

 

Letter of Credit
Fee /
Eurocurrency
Rate +

 

Base Rate
+

 

Commitment
Fee

 

I

 

>0.40:1.00

 

150.0

 

50.0

 

20.0

 

II

 

<0.40:1.00 but >0.30:1.00

 

125.0

 

25.0

 

15.0

 

III

 

<0.30:1.00 but >0.20:1.00

 

100.0

 

0.0

 

12.5

 

IV

 

<0.20:1.00

 

75.0

 

0.0

 

12.5

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective on the first Business Day after the
date a Compliance Certificate is delivered pursuant to Section 6.2(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Requisite Lenders,
subject to the other provisions of this Agreement, the highest Pricing Level
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund” has the meaning specified in Section 10.6(h).

 

2

--------------------------------------------------------------------------------


 

“Arrangers” means, collectively, each of MLPFS (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), J.P. Morgan Chase Bank, N.A.
and Wells Fargo Securities, LLC, in each case in its capacity as joint lead
arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable, documented and customary
fees and disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.4(g).

 

“Availability Period” means (a) in the case of the Revolving Credit (USD)
Facility, the period commencing on the Effective Date and ending on the earliest
of (i) the day before the Maturity Date, (ii) the date of termination of the
Aggregate Revolving Credit (USD) Commitments pursuant to Section 2.6 and
(iii) the date on which the commitment of each Lender to make Revolving Credit
(USD) Loans and any obligations of the Issuing Lender to make Letter of Credit
Extensions are terminated pursuant to Section 8.2 and (b) in the case of the
Revolving Credit (MC) Facility, the period commencing on the Effective Date and
ending on the earliest of (i) the day before the Maturity Date, (ii) the date of
termination of the Aggregate Revolving Credit (MC) Commitments pursuant to
Section 2.6 and (iii) the date on which the commitment of each Lender to make
Revolving Credit (MC) Loans is terminated pursuant to Section 8.2

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A.

 

“Bank of America Fee Letter” means the letter agreement dated as of August 30,
2016 among Borrower, Bank of America and MLPFS.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publically announced

 

3

--------------------------------------------------------------------------------


 

from time to time by Bank of America as its “Prime Rate” and (c) the rate
determined by Bank of America to be the Eurocurrency Rate for a one month
Interest Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  The “Prime Rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate.  Any change (i) in such Prime Rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change and (ii) in such Eurocurrency Base Rate shall
take effect on the date of such change.

 

“Base Rate Loan” means a Loan which bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrower Account” shall have the meaning specified in Section 2.12.

 

“Borrower Materials” has the meaning specified in Section 6.2.

 

“Borrowing” means a Revolving Credit (USD) Borrowing, a Revolving Credit (MC)
Borrowing, a Swing Line Borrowing or a Term Loan Borrowing, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash or cash
equivalents in accordance with GAAP, consistently applied.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Issuing Lender and Lenders, as
collateral for the Letter of Credit Usage or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Administrative Agent and the Issuing Lender (which
documents are hereby consented to by Lenders). Derivatives of such term shall
have corresponding meaning.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

 

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian banker’s acceptances at or about
10:00a.m. (Toronto, Ontario time) on the first day of such Interest Period on
the “CDOR Page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 40% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a partially-diluted basis (i.e., taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

5

--------------------------------------------------------------------------------


 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

“Commitment” means a Revolving Credit (USD) Commitment, a Revolving Credit (MC)
Commitment or a Term Loan Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Responsible Officer of Borrower.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Tangible Assets” means, as of the time of determination, the
aggregate amount of the assets of Borrower and its consolidated Subsidiaries
after deducting (a) all goodwill, trade names, trademarks, service marks,
patents, unamortized debt discount and expense and other Intangible Assets and
(b) all current liabilities (other than liabilities relating to Borrower’s
senior unsecured notes maturing on November 15, 2016), as reflected on
Borrower’s most recent consolidated balance sheet prepared by Borrower in
accordance with GAAP contained in an annual report on Form 10-K or a quarterly
report on Form 10-Q timely filed or any amendment thereto (and not subsequently
disclaimed as being unreliable by Borrower) pursuant to the Securities Exchange
Act of 1934 by Borrower prior to the time as of which Consolidated Net Tangible
Assets is being determined.

 

“Continuation” and “Continue” each mean, with respect to any Loan other than a
Base Rate Loan, the continuation of such Loan as the same type of Loan in the
same principal amount, but with a new Interest Period and an interest rate
determined as of the first day of such new Interest Period. Continuations must
occur, if at all, on the last day of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

 

“Conversion” and “Convert” each mean, with respect to any Term Loan, Revolving
Credit (USD) Loan or Revolving Credit (MC) Loan, the conversion of one type of
Loan into another type of Loan. With respect to Eurocurrency Rate Loans,
Conversions must occur on the last day of the Interest Period for such Loan in
order to avoid potential break-funding costs pursuant to Section 3.5.

 

“Customer Finance Program”  means a supply chain financing or similar program
established by a customer of the Borrower or any Subsidiary pursuant to which
the Borrower or one of its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries may sell, assign or transfer receivables in connection with such a
financing program owing by such customer to the Borrower or any Subsidiary.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 8.1, or both, would be an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus the Applicable
Margin, if any, applicable to Base Rate Loans plus 2%; provided, however, that
with respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Margin) otherwise
applicable to such Loan plus 2%, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin plus 2%, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including, in the
case of any Revolving Credit (USD) Lender, in respect of its participation in
Letters of Credit or Swing Line Loans) within three Business Days of the date
when due, (b) has notified Borrower, the Administrative Agent, the Issuing
Lender or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
or assets, including the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such a capacity, or (iii) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b) as of the date established

 

7

--------------------------------------------------------------------------------


 

therefor by the Administrative Agent in a written notice of such determination
to Borrower, the Issuing Lender, the Swing Line Lender and each Lender promptly
following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” means the voluntary sale, transfer, or other disposition of any
asset of Borrower or any of its Subsidiaries, including without limitation any
sale, assignment, pledge, hypothecation, transfer or other disposal with or
without recourse of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security issued by a
Person, (a) the retirement, redemption, purchase, or other acquisition for Cash
or for Property by such Person of any such security, (b) the declaration or
(without duplication) payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.

 

“Dollars” or “$” means United States Dollars.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent in accordance with normal banking
practice at such time on the basis of the Spot Rate (determined in respect of
the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“EBIT” means, for any period for Borrower and its Subsidiaries on a consolidated
basis, the sum of the following without duplication and in accordance with GAAP:
(a) Net Income of Borrower and its Subsidiaries for such period, plus (b) the
sum of the following, without duplication, to the extent deducted in determining
Net Income for such period: (i) any unusual or non-recurring losses,
(ii) Interest Expense, (iii) the aggregate amount income tax expense of Borrower
and its Subsidiaries for the applicable period (whether or not payable during
that period), (iv) non-recurring non-cash expenses (excluding depreciation and
amortization), (v) any foreign currency translation losses, (vi) all reasonable
and out-of-pocket fees and expenses incurred in connection with the closing of
any permitted Acquisitions, financings or other Investments during such period
and (vii) any non-cash stock based compensation expenses, less (c) the sum of
the following, without duplication, to the extent included in determining Net
Income for such period: (i) any unusual or non-recurring gains, and (ii) any
foreign currency translation gains.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

8

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the time and Business Day on which the conditions set
forth in Section 4.1 are satisfied or waived. Administrative Agent shall notify
Borrower and Lenders of the date that is the Effective Date.

 

“Eligible Assignee” has the meaning specified in Section 10.6(h).

 

“EMJ” means Earle M. Jorgensen Company, a Delaware corporation.

 

“EMJ COLI” means those certain life insurance policies obtained in 1984, 1985
and 1986 by Kilsby-Roberts Holding Co. (“KR”) from Phoenix Mutual Life Insurance
Company covering participants in the KR employee stock ownership plan and
certain other KR executives owned by EMJ, each of which policies has EMJ as its
sole beneficiary.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters applicable to any
of the Real Property.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.

 

9

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means, (a) for any Interest Period with respect to a
Eurocurrency Rate Loan, and (b) for any interest calculation on any date
pursuant to clause (c) of the definition of “Base Rate”, a rate per annum
determined by Administrative Agent pursuant to the following formula:

 

Eurocurrency Rate

=

Eurocurrency Base Rate

 

 

 

1.00 – Eurocurrency Reserve Percentage

 

 

Where “Eurocurrency Base Rate” means:

 

(a)                                 With respect to any Extension of Credit:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations of LIBOR as may be
designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;

 

(ii)                                  denominated in Canadian Dollars, the rate
per annum equal to the CDOR Rate plus .10% or a comparable or successor rate,
which rate is approved by the Administrative Agent;

 

(iii)                               denominated in a Non-LIBOR Quoted Currency
other than Canadian Dollars, the rate designated with respect to such currency
at the time such currency was approved by the Administrative Agent and the
Lenders pursuant to Section 1.9; and

 

(b)                                 with respect to such interest calculation on
any date pursuant to clause (c) of the definition of “Base Rate”, the rate per
annum equal to LIBOR, at approximately 11:00 a.m., London time determined two
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day;

 

provided, in each case, that (x) if the Eurocurrency Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
and (y) to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice except if such market practice is
not administratively feasible for the Administrative Agent, then such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

10

--------------------------------------------------------------------------------


 

The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan, or for any
interest calculation on any date pursuant to clause (c) of the definition of
“Base Rate”, shall be adjusted automatically as of the effective date of any
change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Revolving Credit (USD) Loan, Revolving Credit
(MC) Loan or Term Loan that bears interest at the Eurocurrency Rate based on
clause (a) of the definition of Eurocurrency Base Rate.  Revolving Credit (USD)
Loans and Term Loans that are Eurocurrency Rate Loans must be denominated in
Dollars. Revolving Credit (MC) Loans that are Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency.  All Revolving Credit (MC)
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.1(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” has the meaning specified in Section 2.4(o).

 

“Extension of Credit” means (a) the Borrowing of any Loans, (b) the Conversion
or Continuation of any Loans or (c) the issuance, renewal, increase
continuation, amendment or other credit action with respect to any Letter of
Credit, including Lenders acquiring a participation in such Letters of Credit.

 

“Facility” means the Revolving Credit (USD) Facility, the Revolving Credit (MC)
Facility or the Term Loan Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate

 

11

--------------------------------------------------------------------------------


 

on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.  If the Federal Funds Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, the fee letters entered into between Borrower
and each of the Arrangers with respect to fees payable under this Agreement
(including, without limitation, the Bank of America Fee Letter).

 

“Fiscal Quarter” means the fiscal quarter of Borrower consisting of a
three-month fiscal period ending on each March 31, June 30, September 30 and
December 31.

 

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve-month
period ending on each December 31.

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means, at any time, each Subsidiary of Borrower which is
created, organized or domesticated in any jurisdiction other than the United
States or any state thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
Governmental Authority succeeding to its functions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit (USD) Lender, (a) with respect to the Issuing Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit Usage
other than Letter of Credit Usage as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit (USD)
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
(USD) Lenders in accordance with the terms hereof.

 

“Fund” has the meaning specified in Section 10.6(h).

 

“Funded Debt” means, as of the date of determination, without duplication, the
sum of (a) all principal Indebtedness of Borrower and its Subsidiaries for
borrowed money (including debt securities issued by Borrower or any of its
Subsidiaries) on that date plus (b) Guaranty Obligations in connection with
Synthetic Leases, plus (c) the aggregate amount of all Capital Lease Obligations
of Borrower and its Subsidiaries on that date, plus (d) all Letter of Credit
Usage and the face amount of, and reimbursement obligations with respect to, any
other letters of credit issued for the account of Borrower and its Subsidiaries,
but excluding (i) accounts payable incurred in the ordinary course of business
and (ii) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary,
or Indebtedness of the Company to any Subsidiary.

 

“GAAP” means accounting principles generally accepted in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute

 

12

--------------------------------------------------------------------------------


 

of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing (including any supra-national
bodies, such as the European Union or the European Central Bank and including
any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Granting Lender” has the meaning specified in Section 10.6(i).

 

“Guaranty Obligation” means, as to any Person, any obligation, contingent or
otherwise, guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided that the term Guaranty Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guaranty Obligation shall be
deemed to be the lower of (i) an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, covered by such
Guaranty Obligation, and (ii) the maximum amount for which such Person may be
liable pursuant to the instrument embodying such Guaranty Obligation, unless
such primary obligation and the maximum amount for which such Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Person in good faith.  Notwithstanding the
foregoing definition, the term “Guaranty Obligation” shall not include any
direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (which approval shall be obtained prior to such acquisition) by
resolutions of the board of directors of such Person or by similar action if
such Person is not a corporation.

 

13

--------------------------------------------------------------------------------


 

“IFRS” has the meaning specified in Section 1.3

 

“Indebtedness” means, as to any Person (without duplication):

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments;

 

(b)                                 any direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments;

 

(c)                                  all obligations of such Person as lessee
under leases which have been or should be, in accordance with GAAP, recorded as
Capital Lease Obligations;

 

(d)                                 net obligations under any Swap Contract in
an amount equal to (i) if such Swap Contract has been closed out, the
termination value thereof, or (ii) if such Swap Contract has not been closed
out, the mark-to-market value thereof determined on the basis of readily
available quotations provided by any recognized dealer in such Swap Contracts;

 

(e)                                  whether or not so included as liabilities
in accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services, and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

 

(f)                                   indebtedness of such Person arising under
facilities for the discount of accounts receivable of such Person in an amount
equal to the present value of the unpaid amount of all accounts receivable sold,
determined by using a discount rate equal to the discount rate used in
determining the purchase price of such accounts receivable under such
facilities;

 

(g)                                  indebtedness relating to Synthetic Leases;
and

 

(h)                                 all Guaranty Obligations of such Person in
respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (subject only to customary exceptions
acceptable to the Requisite Lenders). The amount of any Capital Lease Obligation
or Synthetic Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, Life Insurance Policy Loans shall not constitute Indebtedness so
long as (1) such obligations are nonrecourse to Borrower, EMJ and their
respective Subsidiaries, (2) each EMJ COLI policy is owned by EMJ and has EMJ as
its sole beneficiary, (3) the aggregate amount of such obligations outstanding
thereunder at any time does not exceed the cash surrender value of the EMJ COLI
policies at such time, and (4) the proceeds of such loans incurred after the
Effective Date are not used for any purpose other than to pay the premiums,
interest, taxes and expenses related to the EMJ COLI policies.  In no event
shall Indebtedness include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of

 

14

--------------------------------------------------------------------------------


 

such asset, or (D) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.4(b).

 

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, computer software (except for
purchased or licensed software), copyrights, trade names, trademarks and
patents.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio of (a) EBIT of Borrower and its Subsidiaries on a
consolidated basis for the fiscal period consisting of that Fiscal Quarter and
the three immediately preceding Fiscal Quarters, excluding any portion of EBIT
allocable to any Person acquired by Borrower or any of its Subsidiaries for any
portion of the fiscal period that occurs prior to the date of the Acquisition of
such Person to (b) Interest Expense of Borrower and its Subsidiaries on a
consolidated basis for such fiscal period.

 

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses paid or payable (without duplication) for that fiscal period by that
Person to a lender in connection with borrowed money (including any obligations
for fees, charges and related expenses payable to the issuer of any letter of
credit) or the deferred purchase price of assets that are considered “interest
expense” under GAAP plus (b) the portion of rent paid or payable (without
duplication) for that fiscal period by that Person under Capital Lease
Obligations that should be treated as interest in accordance with FASB ASC
840-10 and 840-20.

 

“Interest Payment Date” means, (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter and the Maturity Date, and (b) with
respect to any other type of Loan (other than a Swing Line Loan), (i) any date
that such Loan is prepaid in whole or in part, (ii) the last day of each
Interest Period applicable to, or the maturity of, such Loan; provided, however,
that if any Interest Period or the maturity of any such Loan exceeds three
months, the date that falls three months after the beginning of such Interest
Period, shall also be an Interest Payment Date, and (iii) the Maturity Date.

 

“Interest Period” means, as to any Eurocurrency Rate Loan, the period commencing
on the date specified by Borrower in its Request for Extension of Credit and
ending one, two, three or six months thereafter, as selected by Borrower in the
Request for Extension of Credit relating thereto; provided that:

 

(a)                                 The first day of any Interest Period shall
be a Business Day;

 

(b)                                 Any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(c)                                  Any Interest Period pertaining to a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

15

--------------------------------------------------------------------------------


 

(d)                                 No Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any acquisition (other than an
“Acquisition” as defined above) or investment by such Person, whether by means
of (a) the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, guaranty of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of any such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Lender and Borrower (or any Subsidiary) or in favor of the
Issuing Lender and relating to such Letter of Credit.

 

“Issuing Lender” means Bank of America, N.A., in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, executive orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lender” has the meaning set forth in the introductory paragraph hereto, and
unless the context otherwise requires includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as such Lender may from time to time notify Borrower and
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any of the letters of credit issued by the Issuing
Lender hereunder, including the Existing Letters of Credit, either as originally
issued or as the same may be supplemented, amended, renewed or extended.  All
Letters of Credit shall be issued in Dollars.

 

“Letter of Credit Advance” means, with respect to each Revolving Credit (USD)
Lender, such Lender’s funding of its participation in any Letter of Credit
Borrowing in accordance with its Pro Rata Revolving Credit (USD) Share.  All
Letter of Credit Advances shall be denominated in Dollars.

 

“Letter of Credit Application” means an application for issuances of, or
amendments to, Letters of Credit as shall at any time be in use at the Issuing
Lender.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit (USD) Borrowing. All Letter of
Credit Borrowings shall be denominated in Dollars.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Fee” has the meaning specified in Section 2.4(n).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit (USD) Commitments and (b) $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit (USD) Commitments.

 

“Letter of Credit Usage” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate amount of all Unreimbursed Amounts, including all drawings under the
Letters of Credit honored by the Issuing Lender and not theretofor reimbursed or
converted into Revolving Credit (USD) Loans.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.6.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever, including any agreement to grant any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature of
a security interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Laws of any jurisdiction with respect to any
Property, including the interest of a purchaser of accounts receivable; provided
that in no event shall (a) the interest of a lessor under an operating lease or
(b) customary restrictions in purchase and sale agreements constitute a Lien.

 

“Life Insurance Policy Loans” means obligations in respect of money borrowed by
EMJ against the available cash surrender value of any EMJ COLI policy in
accordance with the terms of such policy, which obligations shall be nonrecourse
to Borrower and its Subsidiaries.

 

“Loan” means any advance made or to be made by any Lender to Borrower as
provided in Section 2, and includes each Revolving Credit (USD) Loan, Revolving
Credit (MC) Loan, Term Loan and Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Fee
Letters, the Letters of Credit, the Swing Line Documents, any Request for
Extension of Credit, any Issuer Documents, any Compliance Certificate, any
agreement creating or perfecting rights in Cash Collateral pursuant to the

 

17

--------------------------------------------------------------------------------


 

provisions of Section 2.17 of this Agreement, and any other agreements of any
type or nature hereafter executed and delivered by Borrower or any of its
Subsidiaries or Affiliates to Administrative Agent, the Issuing Lender or to any
Lender in any way relating to or in furtherance of this Agreement, in each case
either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or replaced.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the FRB as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of Borrower and its Subsidiaries, taken as a
whole; (b) the ability of Borrower to perform its obligations under the Loan
Documents; or (c) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents.

 

“Maturity Date” means September 30, 2021; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Minimum Amount” means, with respect to each of the following actions, the
following amounts set forth opposite such action (a reference to “Minimum
Amount” shall also be deemed a reference to the multiples in excess thereof set
forth below):

 

Type of Action

 

Minimum Amount

 

Minimum Multiples
in excess of
Minimum Amount

Borrowing of, prepayment of or Conversion into, Base Rate Loans

 

$2,000,000

 

$1,000,000

Borrowing of, prepayment of, Continuation of, or Conversion into, Eurocurrency
Rate Loans

 

$5,000,000

 

$1,000,000

Borrowing of Revolving Credit (USD) Loans as Base Rate Loans to repay Swing Line
Loans

 

Amount of Swing Line Loans being repaid

 

N/A

Reduction in Revolving Credit (USD) Commitments or Revolving Credit (MC)
Commitments

 

$10,000,000

 

$10,000,000

Assignments with respect to the Revolving Credit (USD) Facility

 

$10,000,000

 

N/A

Assignments with respect to the Revolving Credit (MC) Facility

 

$5,000,000

 

N/A

Assignments with respect to the Term Loan Facility

 

$10,000,000

 

N/A

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

18

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is sponsored, maintained, contributed to by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate has
any liability (contingent or otherwise).

 

“Net Cash Proceeds” means Net Proceeds to the extent consisting of Cash less
attorneys’ fees, accountants’ fees, investment banking fees and other costs,
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower and its Subsidiaries, excluding any consolidated net income
not attributable to Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

 

“Net Proceeds” means, with respect to any Disposition, the gross sales proceeds
received by Borrower and its Subsidiaries from such Disposition (including Cash,
Property and the assumption by the purchaser of any liability of Borrower or its
Subsidiaries) net of brokerage commissions, legal expenses and other
transactional costs payable by Borrower and its Subsidiaries with respect to
such Disposition and net of an amount determined in good faith by Borrower to be
the estimated amount of income taxes payable by Borrower attributable to such
Disposition.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders or
each Lender affected by the applicable consent, waiver or amendment in
accordance with the terms of Section 10.1 and (ii) has been approved by the
Requisite Lenders.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.4(g).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notes” means, collectively, the Revolving Credit (USD) Notes, the Revolving
Credit (MC) Notes and the Term Loan Notes.

 

“Obligations” means all present and future obligations of every kind or nature
of Borrower at any time and from time to time owed to Administrative Agent, any
Lender, the Issuing Lender or any Person entitled to indemnification, or any one
or more of them, under any one or more of the Loan Documents or otherwise with
respect to any Loan or Letter of Credit, in each case whether due or to become
due, matured or to become mature, liquidated or unliquidated, or contingent or
actual, including obligations of performance as well as obligations of payment,
and including interest that accrues after the commencement of any proceeding
under any Debtor Relief Law by or against Borrower or any Subsidiary or
Affiliate of Borrower.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Opinion of Counsel” means the favorable written legal opinion of in-house
counsel to the Borrower, who has acted as counsel to Borrower, substantially in
the form of Exhibit F, together with copies of all factual certificates and
legal opinions upon which such counsel has relied.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

 

19

--------------------------------------------------------------------------------


 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
(USD) Loans, Revolving Credit (MC) Loans and Swing Line Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit (USD) Loans, Revolving Credit (MC) Loans and Swing Line
Loans, as the case may be, occurring on such date; and (ii) with respect to any
Letter of Credit Usage on any date, the amount of such Letter of Credit Usage on
such date after giving effect to any Letter of Credit Extension occurring on
such date and any other changes in the aggregate amount of the Letter of Credit
Usage as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Outstanding Obligations” means, as of any date, and after giving effect to
making any Extensions of Credit requested on such date and all payments,
repayments and prepayments made on such date, the sum of (a) the aggregate
outstanding principal of all Loans, and (b) all Letter of Credit Usage.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lender or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.6(d).

 

“Participant Register” has the meaning specified in Section 10.6(c).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

20

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or its ERISA
Affiliates or to which Borrower or any of its ERISA Affiliates contributes or
has an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Investment” means:

 

(a)                                 Investments held by Borrower or any of its
Subsidiaries in the form of cash equivalents or short-term marketable
securities;

 

(b)                                 advances to officers, directors and
employees of Borrower and its Subsidiaries in the aggregate amount not to exceed
$10,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  consignments of inventory in the ordinary
course of business; and

 

(d)                                 Investments consisting of extension of
credit in the nature of accounts receivable or notes receivable arising from the
sale or lease of goods or services in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

 

“Permitted Liens” means:

 

(a)                                 inchoate Liens incident to construction on
or maintenance of Real Property; or Liens incident to construction on or
maintenance of Real Property now or hereafter filed of record for which adequate
reserves have been set aside (or deposits made pursuant to applicable Laws) and
which are being contested in good faith by appropriate proceedings and have not
proceeded to judgment; provided that, by reason of nonpayment of the obligations
secured by such Liens, no such Real Property is subject to a material risk of
loss or forfeiture;

 

(b)                                 Liens for taxes and assessments on Real
Property which are not past due; or Liens for taxes and assessments on Real
Property for which adequate reserves have been set aside and are being contested
in good faith by appropriate proceedings;

 

(c)                                  minor defects and irregularities in title,
easements, rights-of-way, restrictions and other similar encumbrances incurred
in the ordinary course of business which do not in any case materially detract
from the value of the Property subject thereto or interfere with the ordinary
conduct of the businesses of Borrower and its Subsidiaries;

 

(d)                                 rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, the use of any Real Property;

 

(e)                                  rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, any right, power, franchise, grant,
license, or permit;

 

(f)                                   present or future zoning laws and
ordinances or other laws and ordinances restricting the occupancy, use, or
enjoyment of Real Property;

 

21

--------------------------------------------------------------------------------


 

(g)                                  statutory Liens, other than those described
in subsections (a) or (b) above, arising in the ordinary course of business with
respect to obligations which are not delinquent or are being contested in good
faith; provided that, if delinquent, adequate reserves have been set aside with
respect thereto and, by reason of nonpayment, no Property is subject to a
material risk of loss or forfeiture;

 

(h)                                 covenants, conditions, and restrictions
affecting the use of Real Property which in the aggregate do not materially
impair the fair market value or use of the Real Property for the purposes for
which it is held;

 

(i)                                     rights of tenants under leases and
rental agreements covering Real Property entered into in the ordinary course of
business of the Person owning such Real Property;

 

(j)                                    Liens consisting of pledges or deposits
to secure (i) obligations under workers’ compensation, unemployment insurance,
social security and other laws or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable and (ii) the
performance of statutory obligations, not incurred in connection with (A) the
borrowing of money or (B) the deferred purchase price of goods or inventory;

 

(k)                                 Liens consisting of pledges or deposits of
Property to secure performance in connection with operating leases made in the
ordinary course of business to which Borrower or any Subsidiary of Borrower is a
party as lessee;

 

(l)                                     Liens consisting of any right of offset,
or statutory bankers’ lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers’ lien;

 

(m)                             Liens consisting of deposits of Property to
secure statutory obligations of Borrower or any Subsidiary of Borrower in the
ordinary course of its business;

 

(n)                                 Liens consisting of deposits of Property to
secure (or in lieu of) surety, appeal or customs bonds in proceedings to which
Borrower or any Subsidiary of Borrower is a party in the ordinary course of its
business;

 

(o)                                 judgment liens in respect of judgments that
do not constitute an Event of Default;

 

(p)                                 other non-consensual Liens incurred in the
ordinary course of business but not in connection with an extension of credit,
which do not in the aggregate, when taken together with all other Liens,
materially impair the value or use of the Property of Borrower and its
Subsidiaries, taken as a whole;

 

(q)                                 Liens consisting of (i) an interest (other
than a legal or equitable co-ownership interest, an option or right to acquire a
legal or equitable co-ownership interest and any interest of a ground lessor
under a ground lease), that does not materially impair the value or use of
Property for the purposes for which it is or may reasonably be expected to be
held, (ii) an option or right to acquire a Lien that would be a Permitted Lien,
(iii) the subordination of a lease or sublease in favor of a financing entity
and (iv) a license, or similar right, of or to Intangible Assets granted in the
ordinary course of business;

 

(r)                                    carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law;

 

22

--------------------------------------------------------------------------------


 

(s)                                   pledges and deposits made (i) to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary thereof in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

 

(t)                                    Liens representing any interest or title
of a licensor, lessor or sub-licensor or sub-lessor, or a licensee, lessee or
sub-licensee or sub-lessee, in the property subject to any lease, license or
sublicense or concession agreement not prohibited by this Agreement;

 

(u)                                 Liens incurred or deposits made in the
ordinary course of business in connection with operating leases;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the import or export of goods;

 

(w)                               Liens solely on any cash earnest money
deposits made by the Borrower or any Subsidiary in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(x)                                 the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(y)                                 Liens arising from precautionary Uniform
Commercial Code financing statements, conditional sale, title retention,
consignments or similar arrangements entered into in connection with any
transaction not prohibited by this Agreement;

 

(z)                                  Liens securing insurance premiums financing
arrangements, provided, that such Liens are limited to the applicable unearned
insurance premiums; and

 

(aa)                          Liens entered into or granted in connection with
Customer Finance Programs or the purchase and sale of inventory, or the sale of
receivables pursuant to non-recourse factoring arrangements.

 

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Authority, or other entity.

 

“Priority Indebtedness” means, as of the time of determination, the aggregate
amount of (a) unsecured Indebtedness of Borrower’s Subsidiaries (excluding
indebtedness owing to Borrower or any Subsidiary of Borrower) plus (b) all
Indebtedness of Borrower and its Subsidiaries that is secured by Liens
(excluding Liens permitted by clauses (a) through (h) of Section 7.1).

 

“Pro Rata Revolving Credit (USD) Share” means with respect to any Revolving
Credit (USD) Lender at any time, such Revolving Credit (USD) Lender’s Pro Rata
Share in respect of the Revolving Credit (USD) Facility at such time

 

“Pro Rata Share” means (a) in respect of the Term Loan Facility, with respect to
any Term Loan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Loan Facility represented by (i) on or prior to the
funding of its Term Loan on the Effective Date, such Term Loan Lender’s Term
Loan Commitment at such time and (ii) thereafter, the principal amount of such
Term Loan Lender’s Term Loans outstanding at such time, (b) in respect of the
Revolving Credit (USD)

 

23

--------------------------------------------------------------------------------


 

Facility, with respect to any Revolving Credit (USD) Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Credit (USD) Commitments represented by such Revolving Credit (USD) Lender’s
Revolving Credit (USD) Commitment at such time, in each case, subject to
adjustment as provided in Section 2.16 and (c) in respect of the Revolving
Credit (MC) Facility, with respect to any Revolving Credit (MC) Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Credit (MC) Commitments represented by such Revolving Credit (MC)
Lender’s Revolving Credit (MC) Commitment at such time.  If the commitment of
each Revolving Credit (USD) Lender to make Revolving Credit (USD) Loans and the
obligation of the Issuing Lender to make Extensions of Credit with respect to
Letters of Credit have been terminated pursuant to Section 8.2, or if the
Aggregate Revolving Credit (USD) Commitments have expired, then the Pro Rata
Share of each Revolving Credit (USD) Lender in respect of the Revolving Credit
(USD) Facility shall be determined based on the Pro Rata Share of such Revolving
Credit (USD) Lender in respect of the Revolving Credit (USD) Facility most
recently in effect, giving effect to any subsequent assignments.  If the
commitment of each Revolving Credit (MC) Lender to make Revolving Credit (MC)
Loans has been terminated pursuant to Section 8.2, or if the Aggregate Revolving
Credit (MC) Commitments have expired, then the Pro Rata Share of each Revolving
Credit (MC) Lender in respect of the Revolving Credit (MC) Facility shall be
determined based on the Pro Rata Share of such Revolving Credit (MC) Lender in
respect of the Revolving Credit (MC) Facility most recently in effect, giving
effect to any subsequent assignments. The initial Pro Rata Share of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

 

“Quarterly Payment Date” means the last Business Day of each calendar quarter.

 

“Real Property” means, as of any date of determination, all real Property then
or theretofore owned, leased or occupied by Borrower or any of its Subsidiaries.

 

“Recipient” means the Administrative Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder.

 

“Register” has the meaning specified in Section 10.6(c).

 

“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the FRB, or any other regulations in substance substituted therefor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Request for Extension of Credit” means a written request substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) or telephonic request
followed by such written request, duly completed and signed by a Responsible
Officer of Borrower, in each case delivered to Administrative Agent by Requisite
Notice.

 

24

--------------------------------------------------------------------------------


 

“Requisite Facility Lenders” means (a) for the Revolving Credit (USD) Facility,
the Requisite Revolving Credit (USD) Lenders, (b) for the Revolving Credit (MC)
Facility, the Requisite Revolving Credit (MC) Lenders and (c) for the Term Loan
Facility, the Requisite Term Loan Lenders.

 

“Requisite Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit (USD) Lender shall be deemed to be held by
the Lender that is the Swing Line Lender or Issuing Lender, as the case may be,
in making such determination.

 

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient (which may include any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) or (b) irrevocable telephonic notice to the intended
recipient, promptly followed by a written notice to such recipient. Such notices
shall be (i) delivered or made to such recipient at the address, telephone
number or facsimile number set forth on Schedule 10.2 or in the Administrative
Questionnaire or as otherwise designated by such recipient by Requisite Notice
to Administrative Agent and (ii) if made by Borrower, given or made by a
Responsible Officer.  Any written notice shall be in the form, if any,
prescribed in the applicable section herein and may be given by facsimile;
provided such facsimile is promptly confirmed by a telephone call to such
recipient or, in the case of any notices given pursuant to Section 2, any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent.

 

“Requisite Revolving Credit (MC) Lenders” means, at any time, Lenders having
more than 50% of the sum of the aggregate Outstanding Amount of Revolving Credit
(MC) Loans plus the aggregate unused Revolving Credit (MC) Commitments.  The
aggregate Outstanding Amount of Revolving Credit (MC) Loans and unused Revolving
Credit (MC) Commitment of any Defaulting Lender shall be disregarded in
determining Requisite Revolving Credit (MC) Lenders at any time.

 

“Requisite Revolving Credit (USD) Lenders” means, at any time, Lenders having
more than 50% of the sum of the aggregate Revolving Credit (USD) Exposures plus
the aggregate unused Revolving Credit (USD) Commitments.  The Revolving Credit
(USD) Exposure and unused Revolving Credit (USD) Commitment of any Defaulting
Lender shall be disregarded in determining Requisite Revolving Credit (USD)
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Revolving Credit
(USD) Lender shall be deemed to be held by the Lender that is the Swing Line
Lender or Issuing Lender, as the case may be, in making such determination.

 

“Requisite Term Loan Lenders” means, at any time, Lenders having more than 50%
of the Outstanding Amount of Term Loans and unfunded Term Loan Commitments.  The
Outstanding Amount of Term Loans and unfunded Term Loan Commitments of any
Defaulting Lender shall be disregarded in determining Requisite Term Loan
Lenders at any time.

 

25

--------------------------------------------------------------------------------


 

“Requisite Time” means, with respect to any of the actions listed below, the
time set forth opposite such action (all times are California time) on or prior
to the date (the “relevant date”) of such action:

 

Action

 

Time

 

Date

 

Borrowing or prepayment of Base Rate Loans

 

9:00 a.m.

 

Relevant date

 

Borrowing of, Continuation of, prepayment of, or Conversion into Eurocurrency
Rate Loans denominated in Dollars

 

10:00 a.m.

 

3 Business Days prior to relevant date

 

Borrowing of, Continuation of or prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies

 

10:00 a.m.

 

4 Business Days prior to relevant date

 

Borrowing of, Continuation of or prepayment of Eurocurrency Rate Loans
denominated in Special Notice Currencies

 

10:00 a.m.

 

5 Business Days prior to relevant date

 

Voluntary Reduction or Termination of Revolving Credit (USD) Commitments or
Revolving Credit (MC) Commitments

 

10:00 a.m.

 

2 Business Days prior to relevant date

 

Letter of Credit action

 

10:00 a.m.

 

5 Business Days prior to relevant date

 

Funds (including scheduled or required repayments and payments of principal and
interest) made available by Lenders or Borrower to Administrative Agent

 

11:00 a.m.

 

Relevant date

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, secretary, corporate controller or
treasurer of Borrower, or any other officer or partner having substantially the
same authority and responsibility and, solely for purposes of notices given
pursuant to Section 2, any other officer or employee of Borrower so designated
by any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of Borrower designated in or pursuant to an agreement
between Borrower and the Administrative Agent.  Any document or certificate
hereunder that is signed or executed by a Responsible Officer of Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.

 

“Revaluation Date” means, with respect to any Revolving Credit (MC) Loan, each
of the following: (a) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (b) each date of a Continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.2, and (c) such additional dates as Administrative Agent shall
determine or the Requisite Revolving Credit (MC) Lenders shall require.

 

“Revolving Credit (MC) Borrowing” means a borrowing consisting of simultaneous
Revolving Credit (MC) Loans of the same type, in the same currency and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Revolving Credit (MC) Lenders pursuant to Section 2.1(c).

 

26

--------------------------------------------------------------------------------


 

“Revolving Credit (USD) Borrowing” means a borrowing consisting of simultaneous
Revolving Credit (USD) Loans of the same type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Revolving Credit
(USD) Lenders pursuant to Section 2.1(b).

 

“Revolving Credit (MC) Commitment” means, as to each Lender, its obligation to
make Revolving Credit (MC) Loans to Borrower pursuant to Section 2.1(c) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 under the caption
“Revolving Credit (MC) Commitment” or opposite such caption or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Credit (USD) Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit (USD) Loans to Borrower pursuant to Section 2.1(b),
(b) purchase participations in Letter of Credit Usage, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 under the caption “Revolving Credit (USD) Commitment” or
opposite such caption or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit (USD) Exposure” means, as to any Revolving Credit (USD) Lender
at any time, the aggregate Outstanding Amount at such time of Revolving Credit
(USD) Loans and aggregate Outstanding Amount of such Revolving Credit (USD)
Lender’s participation in Letter of Credit Usage and Swing Line Loans at such
time.

 

“Revolving Credit (MC) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(MC) Commitments.

 

“Revolving Credit (USD) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(USD) Commitments, including the participations in the Letter of Credit Usage
and Swing Line Loans thereunder.

 

“Revolving Credit (MC) Lender” means, at any time, any Lender that has a
Revolving Credit (MC) Commitment or outstanding Revolving Credit (MC) Loans at
such time.

 

“Revolving Credit (USD) Lender” means, at any time, any Lender that has a
Revolving Credit (USD) Commitment or Revolving Credit (USD) Exposure at such
time.

 

“Revolving Credit (MC) Loan” means a Loan of any type made to Borrower by any
Revolving Credit (MC) Lender pursuant to Section 2.1(c).  All Revolving Credit
(MC) Loans may be denominated in Dollars or Alternative Currencies.

 

“Revolving Credit (USD) Loan” means a Loan of any type made to Borrower by any
Revolving Credit (USD) Lender pursuant to Section 2.1(b).  All Revolving Credit
(USD) Loans shall be denominated in Dollars.

 

“Revolving Credit (MC) Note” means a promissory note made by Borrower in favor
of a Revolving Credit (MC) Lender evidencing Revolving Credit (MC) Loans made by
such Lender, substantially in the form of Exhibit C-2, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or replaced.

 

27

--------------------------------------------------------------------------------


 

“Revolving Credit (USD) Note” means a promissory note made by Borrower in favor
of a Revolving Credit (USD) Lender or the Swing Line Lender evidencing Revolving
Credit (USD) Loans or Swing Line Loans, as the case may be, made by such Lender,
substantially in the form of Exhibit C-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or replaced.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Senior Note Indebtedness” means any Indebtedness outstanding or issued under
any of the Senior Note Indentures.

 

“Senior Note Indentures” means, collectively, (a) the Indenture dated as of
November 20, 2006, made by Borrower, as Issuer, and certain Subsidiaries from
time to time parties thereto as guarantors, and Wells Fargo Bank, N.A., as
Trustee, pursuant to which Borrower issued its 6.200% Senior Notes due 2016 and
6.850% Senior Notes due 2036, (b) the Indenture dated as of April 12, 2013, made
by Borrower, as Issuer, and certain Subsidiaries from time to time parties
thereto as guarantors, and Wells Fargo Bank, N.A., as Trustee, pursuant to which
Borrower issued its 4.50% Senior Notes due April 15, 2023, and (c) any
additional indentures pursuant to which Borrower or its Subsidiaries from time
to time issue any senior notes in accordance with the provisions of this
Agreement.

 

“Significant Subsidiary” means, as of any date of determination, any Subsidiary
which (a) has Consolidated Net Tangible Assets equal to or greater than 5% of
the Consolidated Net Tangible Assets of Borrower and its Subsidiaries on a
consolidated basis, (b) has revenue equal to or greater than 5% of the total
revenue of Borrower and its Subsidiaries on a consolidated basis (calculated for
the period of four fiscal quarters ending as of the last day of the most
recently ended fiscal quarter on or before such date) or (c) owns, directly or
indirectly, any Subsidiary that is a Significant Subsidiary pursuant to clauses
(a) or (b) above.

 

“SPC” has the meaning specified in Section 10.6(i).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by Administrative Agent to
be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00
a.m. (California time) on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that Administrative
Agent may obtain such spot rate from another financial institution designated by
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

28

--------------------------------------------------------------------------------


 

“Stockholders’ Equity” means, as of any date of determination for Borrower and
its Subsidiaries on a consolidated basis, stockholders’ equity as of that date
determined in accordance with GAAP.

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in either case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, by such Person and/or one or more Subsidiaries of such Person, or
(b) in the case of a partnership, of which a majority of the partnership or
other ownership interests are at the time beneficially owned, or the management
of which is otherwise controlled, by such Person and/or one or more of its
Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swing Line” means the revolving line of credit established by the Swing Line
Lender in favor of Borrower pursuant to Section 2.3.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.3.

 

“Swing Line Documents” means a promissory note, if requested by the Swing Line
Lender, and any other documents executed by Borrower in favor of the Swing Line
Lender in connection with the Swing Line, each in form and substance
satisfactory to Borrower, the Swing Line Lender, and Administrative Agent.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loans” means loans made by the Swing Line Lender to Borrower under
the Swing Line.

 

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrower on all Swing Line Loans then outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) the Aggregate
Revolving Credit (USD) Commitments and (b) $20,000,000. The Swing Line Sublimit
is part of, and not in addition to, the Aggregate Revolving Credit (USD)
Commitments.

 

29

--------------------------------------------------------------------------------


 

“Synthetic Lease” means, with respect to any Person, (a) a so-called synthetic
lease, or (b) an agreement for the use or possession of property creating
obligations which do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a Loan of any type made to Borrower by any Term Loan Lender
pursuant to Section 2.1(a)

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.1(a).

 

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make a Term Loan to Borrower pursuant to Section 2.1(a) on the Effective Date in
a principal amount not to exceed the amount set forth opposite such Term Loan
Lender’s name on Schedule 2.1 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term Loan Facility” means, at any time, the term loan facility provided
pursuant to Section 2.1(a) of this Agreement.

 

“Term Loan Lender” means at any time any Lender that has a Term Loan Commitment
or an outstanding Term Loan at such time.

 

“Term Loan Note” means a promissory note made by Borrower in favor of a Term
Loan Lender evidencing the Term Loan made by such Term Loan Lender,
substantially in the form of Exhibit C-3, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or replaced.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit (USD) Exposure, outstanding Revolving Credit (MC)
Loans and outstanding Term Loans of such Lender at such time.

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio, calculated on a consolidated basis for Borrower and its
Subsidiaries, of (a) Funded Debt as of such date to (b) the sum of Funded Debt
as of such date plus Stockholders’ Equity as of such date.

 

30

--------------------------------------------------------------------------------


 

“Total Revolving Credit (USD) Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit (USD) Loans, Swing Line Loans and Letter of
Credit Usage.

 

“type” of Term Loan, Revolving Credit (USD) Loan or Revolving Credit (MC) Loan,
as the case may be, means (a) a Base Rate Loan or (b) an Eurocurrency Rate Loan
with an Interest Period of one, two, three, or six months thereafter, as
selected by Borrower in the Request for Extension of Credit relating thereto.
“type” means, in respect of Term Loans, Revolving Credit (USD) Loans, Revolving
Credit (MC) Loans and Swing Line Loans, their character as such.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

 

“Unreimbursed Amount” has the meaning specified in Section 2.4(h).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Use of Defined Terms.  Any defined term used
in the plural shall refer to all members of the relevant class, and any defined
term used in the singular shall refer to any one or more of the members of the
relevant class.

 

1.3                               Accounting Terms.

 

(a)                                 All accounting terms not specifically
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, except as otherwise
specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP or the
adoption of International Financial Reporting Standards (“IFRS”) (each an
“Accounting Change”) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either Borrower or the Requisite
Lenders shall so request, the Administrative Agent, the Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change (subject to the
approval of the Requisite Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such Accounting Change therein and (ii) Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such Accounting Change. Without limitation of the
foregoing, in the event of any change in lease accounting, all calculations
pertaining to lease obligations and related requirements of this Agreement shall
disregard such change absent any amendment executed in accordance with this
Section.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed in
this Agreement and rounding the result up or down to the nearest number (with a
rounding up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

 

1.5                               Exhibits and Schedules.  All Exhibits and
Schedules to this Agreement, either as originally existing or as the same may
from time to time be supplemented, modified or amended, are incorporated herein
by this reference. A matter disclosed on any Schedule shall be deemed disclosed
on all Schedules.

 

1.6                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.7                               Miscellaneous Terms.  The term “or” is
disjunctive; the term “and” is conjunctive. The term “shall” is mandatory; the
term “may” is permissive. Masculine terms also apply to females; feminine terms
also apply to males. The term “including” is by way of example and not
limitation.  Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, refinanced, replaced, exchanged or otherwise modified
(subject to any restrictions on such amendments, supplements, refinancings,
replacements, exchanges or modifications set forth herein or in any other Loan
Document).

 

1.8                               Exchange Rates; Currency Equivalents.

 

(a)                                 Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Extensions of Credit and Outstanding Amounts denominated
in Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with a Revolving Credit (MC) Borrowing, Conversion, Continuation or prepayment
of a Eurocurrency Rate Loan, an amount, such as a required minimum or multiple
amount, is expressed in Dollars, but such Revolving Credit Borrowing or
Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by Administrative Agent.

 

32

--------------------------------------------------------------------------------


 

1.9                               Additional Alternative Currencies.

 

(a)                                 Borrower may from time to time request that
Revolving Credit (MC) Loans that are Eurocurrency Rate Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  Such request shall be subject to the approval of Administrative
Agent and the Revolving Credit (MC) Lenders.

 

(b)                                 Any such request shall be made to
Administrative Agent not later than 11:00 a.m. (California time), 20 Business
Days prior to the date of the desired Extension of Credit (or such other time or
date as may be agreed by the Administrative Agent in its sole discretion). 
Administrative Agent shall promptly notify each Revolving Credit (MC) Lender
thereof.  Each Revolving Credit (MC) Lender shall notify Administrative Agent,
not later than 11:00 a.m. (California time), ten Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans in such requested currency.

 

(c)                                  Any failure by a Revolving Credit (MC)
Lender to respond to such request within the time period specified in subsection
(b) above shall be deemed to be a refusal by such Lender to permit Eurocurrency
Rate Loans to be made in such requested currency.  If Administrative Agent and
all the Revolving Credit (MC) Lenders consent to making Eurocurrency Rate Loans
in such requested currency, Administrative Agent shall so notify Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Credit (MC) Borrowings of
Eurocurrency Rate Loans. If Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.9, Administrative
Agent shall promptly so notify Borrower.

 

1.10                        Change of Currency.

 

(a)                                 Each obligation of Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Credit (MC) Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Revolving Credit (MC) Borrowing, at the end of the then
current Interest Period.

 

(b)                                 Each provision of this Agreement pertaining
to Alternative Currencies shall be subject to such reasonable changes of
construction as Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)                                  Each provision of this Agreement pertaining
to Alternative Currencies also shall be subject to such reasonable changes of
construction as Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

33

--------------------------------------------------------------------------------


 

SECTION 2
COMMITMENTS; INTEREST, FEES AND PAYMENT PROCEDURES

 

2.1                               Loans.

 

(a)                                 Term Loans.  Subject to the terms and
conditions set forth in this Agreement, each Term Loan Lender severally agrees
to make a single loan to Borrower in Dollars on the Effective Date in an amount
not to exceed such Term Loan Lender’s Term Loan Commitment.  Subject to the
foregoing and other terms and conditions hereof, Borrower may thereafter
Convert, Continue and prepay Term Loans as set forth herein without premium or
penalty, however, amounts borrowed under this Section 2.1(a) and repaid or
prepaid may not be re-borrowed.

 

(b)                                 Revolving Credit (USD) Loans.  Subject to
the terms and conditions set forth in this Agreement, each Revolving Credit
(USD) Lender severally agrees, to make, Convert and Continue Revolving Credit
(USD) Loans to Borrower in Dollars during the Availability Period as Borrower
may request; provided, however, that after giving effect to any Revolving Credit
(USD) Borrowing, (i) the aggregate Total Revolving Credit (USD) Outstandings
shall not exceed the Aggregate Revolving Credit (USD) Commitments and (ii) the
Revolving Credit (USD) Exposure of any Revolving Credit (USD) Lender shall not
exceed such Lender’s Revolving Credit (USD) Commitment; provided, further, that
the Revolving Credit (USD) Commitments of Lenders shall be adjusted to give
effect to any assignments of the Revolving Credit (USD) Commitments pursuant to
Section 10.6. Subject to the foregoing and other terms and conditions hereof,
Borrower may borrow, Convert, Continue, prepay and re-borrow Revolving Credit
(USD) Loans as set forth herein without premium or penalty.

 

(c)                                  Revolving Credit (MC) Loans.  Subject to
the terms and conditions set forth in this Agreement, each Revolving Credit (MC)
Lender severally agrees, to make, Convert and Continue Revolving Credit (MC)
Loans to Borrower in Dollars or in one or more Alternative Currencies during the
Availability Period with respect to the Revolving Credit (MC) Facility as
Borrower may request; provided, however, that after giving effect to any
Revolving Credit (MC) Borrowing, (i) the aggregate Outstanding Amount of all
Revolving Credit (MC) Loans of all Revolving Credit (MC) Lenders shall not
exceed the Aggregate Revolving Credit (MC) Commitments and (ii) the aggregate
Outstanding Amount of all Revolving Credit (MC) Loans of any Revolving Credit
(MC) Lender shall not exceed such Lender’s Revolving Credit (MC) Commitment;
provided, further, that the Revolving Credit (MC) Commitments of Lenders shall
be adjusted to give effect to any assignments of the Revolving Credit (MC)
Commitments pursuant to Section 10.6. Subject to the foregoing and other terms
and conditions hereof, Borrower may borrow, Convert, Continue, prepay and
reborrow Revolving Credit (MC) Loans as set forth herein without premium or
penalty.

 

(d)                                 Evidence of Debt.  Loans made by each Lender
shall be evidenced by one or more loan accounts or records maintained by such
Lender in the ordinary course of business. Upon the request of any Lender made
through Administrative Agent, such Lender’s Loans may be evidenced by one or
more Notes, instead of or in addition to loan accounts.  Each such Lender may
endorse on the schedules annexed to its Note(s) the date, amount, currency and
maturity of its Loans and payments with respect thereto.  Such loan accounts,
records or Notes shall be conclusive absent manifest error of the amount of such
Loans and payments thereon. Any failure so to record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower to pay
any amount owing with respect to the Loans.

 

2.2                               Borrowings, Conversions and Continuations of
Loans.

 

(a)                                 Borrower may irrevocably request a
Borrowing, Conversion or Continuation of Revolving Credit (USD) Loans, Revolving
Credit (MC) Loans or Term Loans, as the case may be, in a

 

34

--------------------------------------------------------------------------------


 

Minimum Amount therefor by delivering a duly completed Request for Extension of
Credit therefor by Requisite Notice to Administrative Agent not later than the
Requisite Time therefor.  Unless properly and timely otherwise designated as set
forth in the preceding sentence, (i) all requested Borrowings of Revolving
Credit (USD) Loans, Revolving Credit (MC) Loans or Term Loans shall be made as
Base Rate Loans and (ii) on the last day of the Interest Period with respect to
any Eurocurrency Rate Loan, such Loan shall be automatically Converted into a
Base Rate Loan; provided, however, that in the case of a failure to timely
request a Continuation of Revolving Credit (MC) Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  If Borrower
fails to specify a currency in a Request for Extension of Credit requesting a
Revolving Credit (MC) Borrowing, then the Revolving Credit (MC) Loans so
requested shall be made in Dollars.  No Revolving Credit (MC) Loan may be
Converted into or Continued as a Revolving Credit (MC) Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit (MC) Loan and reborrowed in the other currency.

 

(b)                                 Promptly following receipt of a Request for
Extension of Credit, Administrative Agent shall notify each Lender of the
currency of such Extension of Credit and its Pro Rata Share thereof by Requisite
Notice. In the case of a Borrowing of Loans, each Lender shall make its Loan
available to Administrative Agent in Same Day Funds at Administrative Agent’s
Office for the applicable currency not later than the Requisite Time therefor
(or, in the case of a Revolving Credit (MC) Loan in an Alternative Currency, not
later than the Applicable Time therefor) on the Business Day specified in such
Request for Extension of Credit. Upon satisfaction or waiver of the applicable
conditions set forth in Section 4, all funds so received shall be made available
to Borrower in like funds received.

 

(c)                                  Administrative Agent shall promptly notify
Borrower and Lenders of the Eurocurrency Rate applicable to any Eurocurrency
Rate Loan upon determination thereof.

 

(d)                                 Unless Administrative Agent and the
Requisite Revolving Credit (USD) Lenders otherwise consent, there shall not be
more than ten different Interest Periods in effect in respect of the Revolving
Credit (USD) Facility at any one time.  Unless Administrative Agent and the
Requisite Revolving Credit (MC) Lenders otherwise consent, there shall not be
more than ten different Interest Periods in effect in respect of the Revolving
Credit (MC) Facility at any one time.  Unless Administrative Agent and the
Requisite Term Loan Lenders otherwise consent, there shall not be more than ten
different Interest Periods in effect in respect of the Term Loan Facility at any
one time.

 

(e)                                  Without limiting the requirements of
Section 4.2, no Loans other than Base Rate Loans may be requested or continued
during the existence of an Event of Default. During the existence of an Event of
Default, the Requisite Lenders may determine that any or all of the then
outstanding Eurocurrency Rate Loans shall be Converted to Base Rate Loans.  Such
Conversion shall be effective upon notice to Borrower from Administrative Agent
and shall continue so long as such Event of Default continues to exist. During
the existence of an Event of Default, the Requisite Revolving Credit (MC)
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

 

(f)                                   Subject to reallocation pursuant to
Section 2.14 and 2.16, if a Loan is to be made on the same date that another
Loan of the same type and in the same currency is due and payable, Borrower or
Lenders, as the case may be, shall make available to Administrative Agent the
net amount of funds giving effect to both such Loans and the effect for purposes
of this Agreement shall be the same as if separate transfers of funds had been
made with respect to each such Loan.

 

35

--------------------------------------------------------------------------------


 

(g)                                  The failure of any Lender to make any Loan
on any date shall not relieve any other Lender of any obligation to make a Loan
on such date, but no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

 

(h)                                 Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by Borrower, the Administrative Agent,
and such Lender.

 

2.3                               Swing Line.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swing Line Lender may, in its sole discretion and in reliance
upon the agreements of the other Revolving Credit (USD) Lenders set forth in
this Section 2.3, from time to time during the Availability Period with respect
to the Revolving Credit (USD) Facility, make Swing Line Loans to Borrower in
Dollars in such amounts as Borrower may request, provided that (i) after giving
effect to any Swing Line Loan, the Swing Line Outstandings do not exceed the
Swing Line Sublimit and (ii) without the consent of all of Revolving Credit
(USD) Lenders, no Swing Line Loan may be made during the continuation of an
Event of Default; provided, further, that after giving effect to any Swing Line
Loan, (x) the Total Revolving Credit (USD) Outstandings shall not exceed the
Aggregate Revolving Credit (USD) Commitments, and (y) the Revolving Credit (USD)
Exposure of any Revolving Credit (USD) Lender shall not exceed such Lender’s
Revolving Credit (USD) Commitment; and provided, further, that the Swing Line
Lender shall not make any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, Borrower may borrow, repay and reborrow under this Section.
Unless notified to the contrary by the Swing Line Lender, Borrowings under the
Swing Line may be made in amounts which are integral multiples of $500,000
(“integral amount”) upon Requisite Notice made to the Swing Line Lender not
later than 1:00 p.m. California time. Promptly after receipt of such a request
for Borrowing, the Swing Line Lender shall obtain telephonic verification from
Administrative Agent that, giving effect to such request, availability for Loans
will exist under Section 2.1(b) (and such verification shall be promptly
confirmed in writing by facsimile or other electronic means approved by the
Swing Line Lender). Unless notified to the contrary by the Swing Line Lender,
each repayment of a Swing Line Loan shall be in an amount which is an integral
multiple of the integral amount. The Swing Line Lender shall promptly notify
Administrative Agent of the Swing Line Outstandings each time there is a change
therein.

 

(b)                                 Subject to Section 2.7(d), Swing Line Loans
shall bear interest at a fluctuating rate per annum equal to the Base Rate plus
the Applicable Margin or, if Borrower so requests, a fixed rate of interest
quoted by Swing Line Lender and agreed to by Borrower, for an interest period
quoted by Swing Line Lender and agreed to by Borrower, but for a period not
longer than ten Business Days, payable on such dates, as may be specified by the
Swing Line Lender and in any event on the Maturity Date. Interest on Swing Line
Loans shall be payable upon demand of the Swing Line Lender, and the Swing Line
Lender shall be responsible for invoicing Borrower for such interest. The
interest payable on Swing Line Loans is solely for the account of the Swing Line
Lender, until each Revolving Credit (USD) Lender funds its Base Rate Loan or
risk participation pursuant to subsection (d) or (e) below.

 

(c)                                  Each Swing Line Loan shall be payable (and
Borrower agrees to repay) on the earlier of demand made by the Swing Line Lender
or the tenth Business Day after the funding of the Swing Line Loan.

 

(d)                                 Upon the making of a Swing Line Loan, each
Revolving Credit (USD) Lender shall be deemed to have purchased from the Swing
Line Lender a participation therein in an amount equal to that

 

36

--------------------------------------------------------------------------------


 

Revolving Credit (USD) Lender’s Pro Rata Revolving Credit (USD) Share times the
amount of the Swing Line Loan. Upon demand made by the Swing Line Lender, each
Revolving Credit (USD) Lender shall, according to its Pro Rata Revolving Credit
(USD) Share, promptly provide to the Swing Line Lender its purchase price
therefor in an amount equal to its participation therein. The obligation of each
Revolving Credit (USD) Lender to so provide its purchase price to the Swing Line
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.

 

(e)                                  In the event that any Swing Line Loan is
outstanding for more than ten Business Days, then on the next Business Day
(unless Borrower has made other arrangements acceptable to the Swing Line Lender
to repay the Swing Line Loan), Borrower shall request a Revolving Credit (USD)
Loan in a Minimum Amount necessary to repay the Swing Line Loan in full. In the
event that Borrower fails to request a Revolving Credit (USD) Loan within the
Requisite Time therefor, Administrative Agent may, but is not required to,
without notice to or the consent of Borrower, cause Revolving Credit (USD) Loans
that are Base Rate Loans to be made by Revolving Credit (USD) Lenders in the
Minimum Amount necessary to repay the Swing Line Loan in full and, for this
purpose, the conditions precedent set forth in Section 4 shall not apply. The
proceeds of such Revolving Credit (USD) Loans shall be paid to the Swing Line
Lender for application to the applicable Swing Line Loan.  Upon demand made by
the Swing Line Lender, each Revolving Credit (USD) Lender shall promptly fund
its respective Pro Rata Revolving Credit (USD) Share of Revolving Credit (USD)
Loans as required to repay Swing Line Loans outstanding to the Swing Line
Lender.  The obligation of each Revolving Credit (USD) Lender to make such
Revolving Credit (USD) Loans shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.

 

2.4                               Letters of Credit.

 

(a)                                 Subject to the terms and conditions set
forth herein, (i) the Issuing Lender agrees, in reliance upon the agreements of
Revolving Credit (USD) Lenders set forth in this Section 2.4, to (x) from time
to time on any Business Day during the period from the Effective Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of Borrower or its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with this Section, and
(y) to honor drawings under the Letters of Credit; and (ii) the Revolving Credit
(USD) Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any Letter of Credit Extension with respect to any
Letter of Credit (x) the Total Revolving Credit (USD) Outstandings shall not
exceed the Aggregate Revolving Credit (USD) Commitments, (y) the Revolving
Credit (USD) Exposure of any Revolving Credit (USD) Lender shall not exceed such
Lender’s Revolving Credit (USD) Commitment, and (z) the Outstanding Amount of
the Letter of Credit Usage shall not exceed the Letter of Credit Sublimit.  Each
Letter of Credit shall be in a form acceptable to the Issuing Lender. The term
of a Letter of Credit shall not exceed the Letter of Credit Expiration Date
unless (A) the Revolving Credit (USD) Lenders and the Issuing Lender have
approved the expiry date of such Letter of Credit, which expiry date shall be no
later than 180 days after the Letter of Credit Expiration Date, and (B) the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with
Borrower with respect to such Letter of Credit (it being understood that the
obligation of a Revolving Credit (USD) Lender to participate in any Letter of
Credit Usage with respect to any Letter of Credit so issued shall not extend
beyond the Letter of Credit Expiration Date absent the express written consent
of such Lender to the contrary). Each commercial Letter of Credit will require
drafts drawn at sight.

 

(b)                                 Borrower may irrevocably request the
issuance, supplement, modification, amendment, renewal, or extension of a Letter
of Credit by delivering a duly completed Letter of Credit Application

 

37

--------------------------------------------------------------------------------


 

therefor to the Issuing Lender, with a copy to Administrative Agent, by
Requisite Notice not later than the Requisite Time therefor; provided, however,
that for such requests the Requisite Notice must be in writing.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Lender:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Issuing Lender may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Lender: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
require.  Additionally, Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Lender or the Administrative Agent may require. This
Agreement shall control in the event of any conflict with any Issuer Document.

 

(c)                                  Promptly after receipt of any Letter of
Credit Application, the Issuing Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from Borrower and, if not, the Issuing
Lender will provide the Administrative Agent with a copy thereof.  Unless the
Issuing Lender has received written notice from any Revolving Credit (USD)
Lender, the Administrative Agent or Borrower, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Section 4.2 shall not then
be satisfied, then, subject to the terms and conditions hereof, the Issuing
Lender shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices.  Immediately upon the issuance of each Letter
of Credit, each Revolving Credit (USD) Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Revolving Credit (USD) Share times the amount of such
Letter of Credit.

 

(d)                                 The Issuing Lender shall not be under any
obligation to issue any Letter of Credit if:  (i) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Lender in good faith deems material to it; (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally; (iii) the Letter of Credit is to be denominated in
a currency other than Dollars; (iv) any Revolving Credit (USD) Lender is at that
time a Defaulting Lender, unless the Issuing Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Issuing Lender (in its sole discretion) with Borrower or such Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Usage as to which the Issuing
Lender has actual or potential Fronting

 

38

--------------------------------------------------------------------------------


 

Exposure, as it may elect in its sole discretion; or (v) the Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder.

 

(e)                                  The Issuing Lender shall be under no
obligation to amend any Letter of Credit if (x) the Issuing Lender would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (y) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit.

 

(f)                                   The Issuing Lender shall act on behalf of
the Revolving Credit (USD) Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the Issuing Lender shall have
all of the benefits and immunities (i) provided to the Administrative Agent in
Section 9 with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 9 included the Issuing
Lender with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the Issuing Lender.  Without limitation of the foregoing,
each Lender and Borrower agree that, in paying any drawing under a Letter of
Credit, the Issuing Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the Issuing Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Lender shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Credit (USD) Lenders or the Requisite Revolving
Credit (USD) Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, that this assumption is not intended to,
and shall not, preclude Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.

 

(g)                                  If Borrower so requests in any applicable
Letter of Credit Application, the Issuing Lender may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Lender to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Issuing Lender, Borrower shall not be required to make
a specific request to the Issuing Lender for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit (USD)
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Issuing Lender shall not permit any such extension if (A) the Issuing
Lender has determined that it would not be permitted at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Requisite Revolving Credit (USD)
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit (USD) Lender or Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing the Issuing Lender not to permit such extension.

 

39

--------------------------------------------------------------------------------


 

(h)                                 Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Issuing Lender shall notify Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. California time on the date of any payment by the Issuing
Lender under a Letter of Credit (each such date, an “Honor Date”), Borrower
shall reimburse the Issuing Lender through the Administrative Agent in an amount
equal to the amount of such drawing.  If Borrower fails to so reimburse the
Issuing Lender by such time, the Administrative Agent shall promptly notify each
Revolving Credit (USD) Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata
Revolving Credit (USD) Share thereof.  In such event, Borrower shall be deemed
to have requested a Revolving Credit (USD) Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Credit (USD) Commitments and the conditions
set forth in Section 4.2 (other than the delivery of a Request for Extension of
Credit).  Any notice given by the Issuing Lender or the Administrative Agent
pursuant to this Section 2.4(h) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.  Each
Revolving Credit (USD) Lender shall upon any notice pursuant to this
Section 2.4(h) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the Issuing Lender at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Pro Rata Revolving Credit (USD) Share of the Unreimbursed Amount
not later than 1:00 p.m. California time on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.4(i), each Revolving Credit (USD) Lender that so makes funds available
shall be deemed to have made a Revolving Credit (USD) Loan that is a Base Rate
Loan to Borrower in such amount.  The Administrative Agent shall remit the funds
so received to the Issuing Lender.  Until each Revolving Credit (USD) Lender
funds its Revolving Credit (USD) Loan or Letter of Credit Advance pursuant to
this Section 2.4(h) to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Revolving
Credit (USD) Share of such amount shall be solely for the account of the Issuing
Lender.

 

(i)                                     With respect to any Unreimbursed Amount
that is not fully refinanced by a Revolving Credit (USD) Borrowing of Base Rate
Loans because the conditions set forth in Section 4.2 cannot be satisfied or for
any other reason, Borrower shall be deemed to have incurred from the Issuing
Lender a Letter of Credit Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit (USD) Lender’s payment to
the Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.4(h) shall be deemed payment in respect of its participation in such
Letter of Credit Borrowing and shall constitute a Letter of Credit Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.4.

 

(j)                                    Each Revolving Credit (USD) Lender’s
obligation to make Revolving Credit (USD) Loans or Letter of Credit Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.4, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit (USD) Lender’s obligation to make
Revolving Credit (USD) Loans pursuant to this Section 2.4 is subject to the
conditions set forth in Section 4.2 (other than delivery by Borrower of a
Request for Extension of Credit).  No such making of a Letter of Credit Advance
shall relieve or otherwise impair the obligation of Borrower to reimburse the
Issuing Lender for the amount of any payment made by the Issuing Lender under
any Letter of Credit, together with interest as provided herein.

 

40

--------------------------------------------------------------------------------


 

(k)                                 If any Revolving Credit (USD) Lender fails
to make available to the Administrative Agent for the account of the Issuing
Lender any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.4 by the time specified in Section 2.4(h), then,
without limiting the other provisions of this Agreement, the Issuing Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Issuing Lender in connection with the
foregoing.  If such Revolving Credit (USD) Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit (USD) Loan included in the relevant Revolving Credit
(USD) Borrowing or Letter of Credit Advance in respect of the relevant Letter of
Credit Borrowing, as the case may be.  A certificate of the Issuing Lender
submitted to any Revolving Credit (USD) Lender (through the Administrative
Agent) with respect to any amounts owing under this Section shall be conclusive
absent manifest error.

 

(l)                                     The obligation of Borrower to pay to the
Issuing Lender the amount of any payment made by the Issuing Lender under any
Letter of Credit shall be absolute, unconditional, and irrevocable. Without
limiting the foregoing, Borrower’s obligations shall not be affected by any of
the following circumstances:

 

(i)                                     any lack of validity or enforceability
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  any amendment or waiver of or any consent
to departure from the Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto, with the consent of Borrower;

 

(iii)                               the existence of any claim, set-off,
defense, or other rights which Borrower may have at any time against the Issuing
Lender, Administrative Agent or any Lender, any beneficiary of the Letter of
Credit (or any persons or entities for whom any such beneficiary may be acting)
or any other Person, whether in connection with the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;

 

(iv)                              any demand, statement, or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever so long as any such document appeared to
comply with the terms of the Letter of Credit;

 

(v)                                 payment by the Issuing Lender in good faith
under the Letter of Credit against presentation of a draft or any accompanying
document which does not strictly comply with the terms of the Letter of Credit;

 

(vi)                              the existence, character, quality, quantity,
condition, packing, value or delivery of any Property purported to be
represented by documents presented in connection with any Letter of Credit or
for any difference between any such Property and the character, quality,
quantity, condition, or value of such Property as described in such documents;

 

(vii)                           the time, place, manner, order or contents of
shipments or deliveries of Property as described in documents presented in
connection with any Letter of Credit or the existence, nature and extent of any
insurance relative thereto;

 

41

--------------------------------------------------------------------------------


 

(viii)                        the solvency or financial responsibility of any
party issuing any documents in connection with a Letter of Credit;

 

(ix)                              any failure or delay in notice of shipments or
arrival of any Property;

 

(x)                                 any error in the transmission of any message
relating to a Letter of Credit not caused by the Issuing Lender, or any delay or
interruption in any such message;

 

(xi)                              any error, neglect or default of any
correspondent of the Issuing Lender in connection with a Letter of Credit;

 

(xii)                           any consequence arising from acts of God, wars,
insurrections, civil unrest, disturbances, labor disputes, emergency conditions
or other causes beyond the control of the Issuing Lender;

 

(xiii)                        so long as the Issuing Lender in good faith
determines that the document appears to comply with the terms of the Letter of
Credit, the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the Issuing Lender in
connection with a Letter of Credit; and

 

(xiv)                       where the Issuing Lender has acted in good faith and
observed general banking usage, any other circumstances whatsoever.

 

(m)                             Unless otherwise expressly agreed by the Issuing
Lender and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
the Issuing Lender shall not be responsible to Borrower for, and the Issuing
Lender’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of the Issuing Lender required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the Issuing Lender or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(n)                                 Borrower shall pay directly to the Issuing
Lender for its own account a fronting fee (i) with respect to each commercial
Letter of Credit, at the rate specified in the Bank of America Fee Letter,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between Borrower and the Issuing Lender, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Bank of America Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  The fronting fee
with respect to any standby Letter of Credit shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  Borrower shall also pay to Administrative Agent, for
the ratable account of the Revolving Credit (USD) Lenders in accordance with
their Pro Rata Revolving Credit (USD) Shares, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit in an amount equal to the
Applicable Margin times the

 

42

--------------------------------------------------------------------------------


 

daily maximum amount available to be drawn on such outstanding Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit shall be subject to
adjustment as set forth in Section 2.16(a)(iii).  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. Borrower
shall also pay to the Issuing Lender for its own account, from time to time on
demand, the Issuing Lender’s standard processing fees, costs and charges with
respect to Letters of Credit.  The Letter of Credit fronting fees and the Letter
of Credit Fees are nonrefundable. Notwithstanding anything to the contrary
contained herein, upon the request of the Requisite Revolving Credit (USD)
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(o)                                 As of the Effective Date, Bank of America
has issued for the account of Borrower certain existing letters of credit listed
on Schedule 2.4 hereto (collectively, the “Existing Letters of Credit”). On the
Effective Date, all Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and each Revolving Credit (USD) Lender shall be deemed to
have purchased a participation in the Existing Letters of Credit in the same
manner as if the Existing Letters of Credit had been a Letter of Credit issued
hereunder.

 

(p)                                 Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
Issuing Lender hereunder for any and all drawings under such Letter of Credit. 
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.5                               Prepayments.

 

(a)                                 Upon Requisite Notice to Administrative
Agent not later than the Requisite Time therefor, Borrower may at any time and
from time to time voluntarily prepay Revolving Credit (USD) Loans, Revolving
Credit (MC) Loans or Term Loans in whole or in part, without premium or penalty
(other than under Section 3.5), in the Minimum Amount therefor. Administrative
Agent will promptly notify each Revolving Credit (USD) Lender, Revolving Credit
(MC) Lender or Term Loan Lender, as the case may be, thereof and of such
Lender’s Pro Rata Share of such prepayment.  Each prepayment of the outstanding
Term Loans pursuant to this Section 2.5(a) shall be applied to the principal
repayment installments thereof on a pro rata basis.

 

(b)                                 If for any reason the Total Revolving Credit
(USD) Outstandings exceed the Aggregate Revolving Credit (USD) Commitments as in
effect or as reduced or because of any limitation set forth in this Agreement or
otherwise, Borrower shall immediately prepay Revolving Credit (USD) Loans or
Swing Line Loans and/or deposit Cash Collateral to be held by Administrative
Agent in an interest-bearing cash collateral account as collateral for Letter of
Credit Usage hereunder in an aggregate amount equal to such excess.

 

(c)                                  If for any reason the Outstanding Amount of
all Revolving Credit (MC) Loans exceeds an amount equal to the Aggregate
Revolving Credit (MC) Commitments as in effect or as reduced or because of any
limitation set forth in this Agreement or otherwise, Borrower shall immediately
prepay Revolving Credit (MC) Loans in an aggregate amount equal to such excess.

 

(d)                                 Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest thereon, together with the costs
set forth in Section 3.5.

 

43

--------------------------------------------------------------------------------


 

2.6                               Voluntary Reduction or Termination of
Revolving Credit (USD Commitments / Revolving Credit (MC) Commitments.  Upon
Requisite Notice to Administrative Agent not later than the Requisite Time
therefor, Borrower shall have the right, at any time and from time to time,
without penalty or charge, to permanently and irrevocably reduce the Aggregate
Revolving Credit (USD) Commitments or Aggregate Revolving Credit (MC)
Commitments in a Minimum Amount therefor, or terminate the Aggregate Revolving
Credit (USD) Commitments or Aggregate Revolving Credit (MC) Commitments,
provided, that Borrower shall not terminate or reduce (a) the Aggregate
Revolving Credit (USD) Commitments if, after giving effect thereto and any
concurrent prepayment hereunder and completion of arrangements made with respect
to Letters of Credit approved by the Issuing Lender and the Administrative
Agent, (i) the Total Revolving Credit (USD) Outstandings would exceed the
Aggregate Revolving Credit (USD) Commitments, (ii) the Outstanding Amount of
Letter of Credit Usage would exceed the Letter of Credit Sublimit or (iii) the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit or
(b) the Aggregate Revolving Credit (MC) Commitments if, after giving effect
thereto and any concurrent prepayment hereunder, the aggregate Outstanding
Amount of Revolving Credit (MC) Loans of all Revolving Credit (MC) Lenders would
exceed the Aggregate Revolving Credit (MC) Commitments. Administrative Agent
shall promptly notify Lenders of any request for reduction or termination of the
Aggregate Revolving Credit (USD) Commitments or Aggregate Revolving Credit (MC)
Commitments under this Section. Each Revolving Credit (USD) Lender’s Revolving
Credit (USD) Commitment or each Revolving Credit (MC) Lender’s Revolving Credit
(MC) Commitment, as the case may be, shall be reduced by an amount equal to such
Lender’s Pro Rata Share with respect to the applicable Facility times the amount
of such reduction. All fees accrued until the effective date of any termination
of the Aggregate Revolving Credit (USD) Commitments or Aggregate Revolving
Credit (MC) Commitments, as the case may be, shall be paid on the effective date
of such termination.

 

2.7                               Principal and Interest.

 

(a)                                 Term Loan.  Borrower shall pay to the Term
Loan Lenders the aggregate principal amount of all Term Loans in quarterly
principal installments as set forth on Schedule 2.7(a) (which principal amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.5); provided, however, that
the final principal repayment installment of the Term Loans shall be repaid on
the Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.

 

(b)                                 Revolving Credit (USD) Loans / Revolving
Credit (MC) Loans.  If not sooner paid, Borrower shall pay to (i) the Revolving
Credit (USD) Lenders the aggregate outstanding principal amount of all Revolving
Credit (USD) Loans on the Maturity Date and (ii) the Revolving Credit (MC)
Lenders the aggregate outstanding principal amount of all Revolving Credit (MC)
Loans on the Maturity Date.

 

(c)                                  Interest.  Subject to subsection (d) below,
Borrower agrees to pay interest on the unpaid principal amount of the Loans
(before and after default, before and after maturity, before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law) from the date borrowed until paid in full (whether by acceleration or
otherwise) (i) in the case of Base Rate Loans (other than Swing Line Loans), on
each Interest Payment Date therefor at a rate per annum equal to the Base Rate
plus the Applicable Margin, (ii) in the case of Eurocurrency Rate Loans, on each
Interest Payment Date therefor at the Eurocurrency Rate for the applicable
Interest Period plus the Applicable Margin and (iii) in the case of Swing Line
Loans, at such times and at such rates as set forth in Section 2.3.

 

(d)                                 Default Rate.  If (i) any amount payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods) or (ii) upon the occurrence and during the

 

44

--------------------------------------------------------------------------------


 

continuance of any Event of Default occurring under clauses (a), (b) or (i) of
Section 8.1, the outstanding amount payable (in the case of clause (i) above) or
all outstanding Obligations (in the case of clause (ii) above) shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
this paragraph (d) shall not apply to any Event of Default after the date that
such Event of Default has been remedied or has been waived by the Lenders
pursuant to Section 10.4.

 

(e)                                  Canadian Provisions.  For the purposes of
the Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder
is calculated on the basis of a year (the “deemed year”) that contains fewer
days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

2.8                               Fees.

 

(a)                                 Commitment Fee.

 

(i)                                     Revolving Credit (USD) Facility. 
Borrower agrees to pay to Administrative Agent for the account of each Revolving
Credit (USD) Lender pro rata according to its Pro Rata Revolving Credit (USD)
Share, a commitment fee in Dollars equal to the Applicable Margin times the
actual daily amount by which the Aggregate Revolving Credit (USD) Commitments
exceed the Total Revolving Credit (USD) Outstandings (excluding Swing Line
Loans), subject to adjustment as provided in Section 2.16. The commitment fee
shall accrue at all times from the Effective Date until the Maturity Date and
shall be payable quarterly in arrears on each Quarterly Payment Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more conditions in Section 4 are not met.

 

(ii)                                  Revolving Credit (MC) Facility.  Borrower
agrees to pay to Administrative Agent for the account of each Revolving Credit
(MC) Lender pro rata according to its Pro Rata Share with respect to the
Revolving Credit (MC) Facility, a commitment fee in Dollars equal to the
Applicable Margin times the actual daily amount by which the Aggregate Revolving
Credit (MC) Commitments exceed the aggregate Outstanding Amount of Revolving
Credit (MC) Loans of all Revolving Credit (MC) Lenders, subject to adjustment as
provided in Section 2.16. The commitment fee shall accrue at all times from the
Effective Date until the Maturity Date and shall be payable quarterly in arrears
on each Quarterly Payment Date.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. The commitment fee shall accrue at all times,
including at any time during which one or more conditions in Section 4 are not
met.

 

(b)                                 Other Fees.  Borrower shall pay to the
Arrangers, Administrative Agent and the Issuing Lender for their own respective
accounts (or, to the extent specified in the Bank of America Fee Letter, for the
account of Lenders) fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

45

--------------------------------------------------------------------------------


 

2.9                               Computation of Interest and Fees; Retroactive
Adjustments of Applicable Margin.

 

(a)                                 Computation of Interest and Fees. 
Computation of interest on Base Rate Loans (including Base Rate Loans determined
by reference to the Eurocurrency Rate) shall be calculated on the basis of a
year of 365 or 366 days, as the case may be, and the actual number of days
elapsed; computation of interest on all other types of Loans and Obligations and
all fees under this Agreement shall be calculated on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
Lenders than a method based on a year of 365 or 366 days or, in the case of
interest in respect of Revolving Credit (MC) Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.  Interest shall accrue on each Loan for the day on
which the Loan is made; interest shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Any Loan that is
repaid on the same day on which it is made shall bear interest for one day.
Notwithstanding anything in this Agreement to the contrary, interest in excess
of the maximum amount permitted by applicable Laws shall not accrue or be
payable hereunder, and any amount paid as interest hereunder which would
otherwise be in excess of such maximum permitted amount shall instead be treated
as a payment of principal.

 

(b)                                 Retroactive Adjustments of Applicable
Margin.  If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Total Leverage Ratio as calculated by Borrower as
of any applicable date on or after the Effective Date was inaccurate and (ii) a
proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the Issuing Lender, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or the Issuing Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the Issuing
Lender, as the case may be, under Section 2.4(i), 2.4(n) or 2.7(d) or under
Section 8.  Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

 

2.10                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 All payments to be made by Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than the Requisite Time on the date specified
herein.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder with respect to principal and interest on Revolving Credit (MC) Loans
denominated in an Alternative Currency shall be made to Administrative Agent,
for the account of the respective Revolving Credit (MC) Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, Administrative Agent may require that
any payments due under this Agreement be made in the United States.  If, for any
reason, Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender any such

 

46

--------------------------------------------------------------------------------


 

payment made by Borrower for the account of Lenders such Lender’s Pro Rata Share
in respect of the relevant Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received (i) after such Requisite Time, in
the case of payments in Dollars, or (ii) after the Applicable Time specified by
the Administrative Agent, in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)                                 Upon satisfaction of any applicable terms
and conditions set forth herein, Administrative Agent shall promptly make any
amounts received in accordance with the prior subsection available in like funds
received, if payable to Borrower, by crediting a deposit account maintained by
Borrower with Bank of America, as from time to time designated by Borrower by
written notification to Administrative Agent. Administrative Agent’s
determination, or any Lender’s determination not contradictory thereto, of any
amount payable hereunder shall be conclusive in the absence of manifest error.

 

(c)                                  Subject to the definition of “Interest
Period,” if any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall instead be considered due on the next
succeeding Business Day and the extension of time shall be reflected in
computing interest and fees.

 

(d)                                 Unless Borrower or any Lender have notified
Administrative Agent prior to the time any payment to be made by them is due,
that they do not intend to remit such payment, Administrative Agent may, in its
discretion, assume that Borrower or Lender, as the case may be, have timely
remitted such payment and may, in its discretion and in reliance thereon, make
available such payment to the Person entitled thereto. If such payment was not
in fact remitted to Administrative Agent, then:

 

(i)                                     if Borrower failed to make such payment,
each Lender shall forthwith on demand repay to Administrative Agent the amount
of such assumed payment made available to such Lender, together with interest
thereon in respect of each day from and including the date such amount was made
available by Administrative Agent to such Lender to the date such amount is
repaid to Administrative Agent at the Overnight Rate; and

 

(ii)                                  if any Lender failed to make such payment,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
promptly shall notify Borrower, and Borrower shall pay such corresponding amount
to Administrative Agent. Administrative Agent also shall be entitled to recover
from such Lender interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by Administrative
Agent or Borrower to the date such corresponding amount is recovered by
Administrative Agent, (A) from such Lender at a rate per annum equal to the
Overnight Rate, and (B) from Borrower, at a rate per annum equal to the interest
rate applicable to such Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments or to prejudice any rights
which Administrative Agent or Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

2.11                        Funding Sources.  Nothing in this Agreement shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12                        Automatic Deduction.  On each date when the payment
of any principal, interest or fees are due hereunder or under any Note, Borrower
agrees to maintain on deposit in an ordinary checking account maintained by
Borrower with Administrative Agent (as such account shall be designated by

 

47

--------------------------------------------------------------------------------


 

Borrower in a written notice to Administrative Agent from time to time, the
“Borrower Account”) an amount sufficient to pay such principal, interest or fees
in full. Borrower hereby authorizes Administrative Agent (i) to deduct
automatically all interest or fees when due hereunder or under the Notes from
Borrower Account, and (ii) if and to the extent any payment under this Agreement
or any other Loan Document is not made when due, to deduct automatically any
such amount from any or all of the accounts of Borrower maintained with
Administrative Agent. Administrative Agent agrees to provide timely notice to
Borrower of any automatic deduction made pursuant to this Section 2.12.

 

2.13                        Obligations of Lenders Several.  The obligations of
Lenders hereunder to make Revolving Credit (USD) Loans, Revolving Credit (MC)
Loans and Term Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.4(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.4(c).

 

2.14                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any of the Facilities due
and payable to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then, in each case
under clauses (a) and (b) above, the Lender receiving such greater proportion
shall (A) notify Administrative Agent of such fact, and (B) purchase (for cash
at face value) participations in the Loans and sub-participations in Letter of
Credit Usage and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be; provided
that:

 

(i)                                     if any such participations or
sub-participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or sub-participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or sub-

 

48

--------------------------------------------------------------------------------


 

participations in Letter of Credit Usage or Swing Line Loans to any assignee or
participant other than to Borrower or any of its Subsidiaries (as to which the
provisions of this Section apply).

 

2.15                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default or Event of Default, upon notice to Administrative Agent, Borrower
may from time to time request an increase in the Aggregate Revolving Credit
(USD) Commitments by an amount for all such requests not exceeding $500,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $50,000,000, (ii) Borrower may make a maximum of ten such requests, (iii) any
such increased or additional Aggregate Revolving Credit (USD) Commitment shall
be obtained from one or more existing Lenders (it being understood that no
existing Lender shall be required to increase its Commitment) and/or other
Persons that qualify as Eligible Assignees and (iv) no increase in the Aggregate
Revolving Credit (USD) Commitments shall increase the Swing Line Sublimit.

 

(b)                                 Additional Lenders.  Any Person that is to
become a Lender pursuant to this Section 2.15 shall execute and deliver a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, the Borrower and their respective counsel.

 

(c)                                  Effective Date and Allocations.  If the
Aggregate Revolving Credit (USD) Commitments are increased in accordance with
this Section, Administrative Agent and Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase. 
Administrative Agent shall promptly notify Borrower and the Lenders of the final
allocation of such increase and the Increase Effective Date.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, Borrower shall deliver to Administrative
Agent a certificate of Borrower dated as of the Increase Effective Date (with
sufficient copies for each Revolving Credit (USD) Lender) signed by a
Responsible Officer of Borrower (i) certifying and attaching the resolutions
adopted by Borrower approving or consenting to such increase and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Section 5 and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
clauses (a) and (b) of Section 5.12 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.1, and (B) no Default or Event of Default exists.  Borrower shall
prepay any Revolving Credit (USD) Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.5) to the
extent necessary to keep the outstanding Revolving Credit (USD) Loans ratable
with any revised Pro Rata Revolving Credit (USD) Shares arising from any
non-ratable increase in the Revolving Credit (USD) Commitments under this
Section.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.14 or 10.1 to the contrary.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

49

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Requisite Lenders”, “Requisite Revolving Credit (USD) Lenders”, “Requisite
Credit (MC) Lenders” and “Requisite Term Loan Lenders” and in Section 10.1.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 3 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.8), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lender or Swing Line Lender hereunder; third, to Cash Collateralize
the Issuing Lender’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility or, in the case of the Revolving
Credit (USD) Facility, the Issuing Lender or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or in respect
of any Letter of Credit Usage in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made or such Letter
of Credit Usage incurred at a time when the conditions set forth in Section 4.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and amounts in respect of Letter of Credit Usage owed to, all non-Defaulting
Lenders under the applicable Facility on a pro rata basis (and ratably among all
applicable Facilities computed in accordance with the Defaulting Lenders’
respective funding deficiencies) prior to being applied to the payment of any
Loans of, or amounts in respect of Letter of Credit Usage owed to, that
Defaulting Lender under the applicable Facility until such time as all Loans and
funded and unfunded participations in Letter of Credit Usage and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.16(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.8(a) for any period during which that Lender is a

 

50

--------------------------------------------------------------------------------


 

Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be entitled to receive Letter of Credit Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its Pro
Rata Revolving Credit (USD) Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.17.  With respect to
any Letter of Credit Fee not required to be paid to any Defaulting Lender
pursuant to this paragraph, Borrower shall (x) pay to each non-Defaulting Lender
in the Revolving Credit (USD) Facility that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Usage that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, and (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Pro Rata Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
that is a Revolving Credit (USD) Lender to acquire, refinance or fund
participations in Swing Line Loans or Letters of Credit pursuant to Sections 2.3
and 2.4, the “Pro Rata Share” of each non-Defaulting Lender that is a Revolving
Credit (USD) Lender shall be computed without giving effect to the Revolving
Credit (USD) Commitment of that Defaulting Lender but only to the extent that
such reallocation does not cause the aggregate Revolving Credit (USD) Exposure
of any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Credit (USD) Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.  Subject to Section 10.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.  If Borrower, the
Administrative Agent, and, in the case that a Defaulting Lender is a Revolving
Credit (USD) Lender, the Swing Line Lender and the Issuing Lender agree in
writing in their sole discretion that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders in the respective Facilities or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their respective Pro Rata Shares (without giving effect to Section 2.16(a)(iv))
in the respective Facilities, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swing Line Lender shall not
be required to fund any Swing Line Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swing Line Loan and
(ii) the Issuing Lender

 

51

--------------------------------------------------------------------------------


 

shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(d)                                 Rights and Remedies against a Defaulting
Lender.  The Borrower may replace any Defaulting Lender in accordance with the
terms of this Agreement.  The rights and remedies against, and with respect to a
Defaulting Lender under this Section 2.16 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that each of the
Administrative Agent, the Lenders and the Borrower may, at any time, have
against, or with respect to, such Defaulting Lender.

 

2.17                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  (i) Upon the
request of Issuing Lender, if Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in
Letter of Credit Usage in respect of such Letter of Credit, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all
Letter of Credit Usage; (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit Usage for any reason remains outstanding; or (iii) Borrower is
required to provide Cash Collateral pursuant to Section 8.2(c), Borrower shall,
in each case, immediately Cash Collateralize all Letter of Credit Usage.  At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent or the Issuing Lender, Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure of the Issuing Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Issuing Lender and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure of the Issuing
Lender (after giving effect to Section 2.16(a)(iv)) and other obligations
secured thereby (as identified at the time such Cash Collateral is provided),
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.17 or Sections 2.4, or 8.2 or any other provision of this
Agreement in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific Letter of Credit Usage, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations (as identified at the time of the provision thereof) for which the
Cash Collateral was so provided, prior to any other application of such property
as may be provided for herein.(d)

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Sections 10.6 and 10.13)) or
(ii) the Administrative Agent’s good faith determination that there exists

 

52

--------------------------------------------------------------------------------


 

excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.3), and
(y) the Person providing Cash Collateral and the Issuing Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

SECTION 3
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1                               Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or Borrower, then the Administrative
Agent or Borrower shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If Borrower or the Administrative Agent
shall be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.1) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)                               If Borrower or the Administrative Agent
shall be required by any applicable Laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) Borrower or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)                                 Payment of Other Taxes by Borrower.  Without
limiting the provisions of subsection (a) above, Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnifications.  (i)  Borrower shall,
and does hereby, indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.1) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the Issuing Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.  Borrower shall, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.1(c)(ii) below.

 

(ii)                                  Each Lender and the Issuing Lender shall,
and does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the Issuing Lender (but only to
the extent that Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of Borrower to do
so), (y) the Administrative Agent and Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the Issuing Lender, in each case, that are
payable or paid by the Administrative Agent or Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by Borrower to a Governmental Authority
as provided in this Section 3.1, Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Administrative Agent.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and the Administrative Agent,
at the time or times reasonably requested by Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything

 

54

--------------------------------------------------------------------------------


 

to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.1(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(A)                          any Lender that is a U.S. Person shall deliver to
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), whichever of the following is applicable:

 

I.                                  in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

II.                             executed copies of IRS Form W-8ECI;

 

III.                        in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN,
as applicable); or

 

IV.                         to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

 

55

--------------------------------------------------------------------------------


 

(C)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                         if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.1 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the Issuing
Lender, or have any obligation to pay to any Lender or the Issuing Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the Issuing Lender, as the case may be.  If any Recipient determines
that it has received a refund of any Taxes as to which it has been indemnified
by Borrower or with respect to which Borrower has paid additional amounts
pursuant to this Section 3.1, it shall pay to Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrower under this Section 3.1 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to Borrower pursuant to this subsection
the payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient

 

56

--------------------------------------------------------------------------------


 

to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrower or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the Issuing Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

3.2                               Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Extension of Credit or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Extension of Credit
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.3                               Inability to Determine Rates.  If in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Requisite Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the

 

57

--------------------------------------------------------------------------------


 

affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Requisite
Lenders revokes such notice.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Requisite Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

 

3.4                               Increase Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurocurrency Rate) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, Borrower will pay to such Lender or the Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered; provided that (x) such Lender shall be generally seeking
comparable compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender has the right under such similar credit
facilities to do so) with respect to such Change in Law

 

58

--------------------------------------------------------------------------------


 

regarding such increased cost or reduction and (y) that such additional amounts
shall not be duplicative of any amounts to the extent otherwise paid by the
Borrower under any other provisions of this Agreement (including any reserve
requirements included in determining the Eurocurrency Rate).

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any Lending Office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered; provided that
(x) such Lender shall be generally seeking comparable compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding such increased cost or reduction and (y) such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Borrower under any other provision of this Agreement
(including any reserve requirements included in determining the Eurocurrency
Rate).

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to Borrower shall be conclusive absent manifest error. 
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to the
foregoing provisions of this Section 3.4 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or the Issuing Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

3.5                               Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

59

--------------------------------------------------------------------------------


 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower;

 

(c)                                  any failure by Borrower to make payment of
any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.6                               Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Extension of Credit to Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of Borrower to repay the Extension of Credit in accordance with the
terms of this Agreement.  If any Lender requests compensation under Section 3.4,
or requires Borrower to pay any Indemnified Taxes or additional amounts to any
Lender, the Issuing Lender, or any Governmental Authority for the account of any
Lender or the Issuing Lender pursuant to Section 3.1, or if any Lender gives a
notice pursuant to Section 3.2, then at the request of Borrower such Lender or
the Issuing Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or 3.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.2, as applicable, and (ii) in each case,
would not subject such Lender or the Issuing Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the Issuing Lender, as the case may be.  Borrower hereby agrees to pay
all reasonable and documented costs and expenses incurred by any Lender or the
Issuing Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.4, or if Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.6(a), Borrower may replace such Lender in
accordance with Section 10.13.

 

3.7                               Survival.  All of Borrower’s obligations under
this Section 3 shall survive termination of the Aggregate Commitments, repayment
of all other Obligations hereunder, and resignation of the Administrative Agent.

 

60

--------------------------------------------------------------------------------


 

SECTION 4
CONDITIONS

 

4.1                               Conditions of Initial Extensions of Credit. 
The effectiveness of this Agreement is subject to the following conditions
precedent, each of which shall be satisfied prior to or concurrently with the
Effective Date (unless all of Lenders, in their sole and absolute discretion,
shall agree otherwise):

 

(a)                                 Administrative Agent shall have received all
of the following,  each properly executed by a Responsible Officer of Borrower,
each dated as of the Effective Date or, in the case of the documents required
under subsection (iii) below, as of a recent date, and each in form and
substance satisfactory to Administrative Agent, each of the Lenders, and their
respective legal counsel (unless otherwise specified or, in the case of the date
of any of the following, unless Administrative Agent otherwise agrees or
directs):

 

(i)                                     at least one executed counterpart of
this Agreement, together with arrangements satisfactory to Administrative Agent
for additional executed counterparts of this Agreement, sufficient in number for
distribution to each Lender and Borrower;

 

(ii)                                  Notes executed by Borrower in favor of
each Lender requesting a Note;

 

(iii)                               A copy of a certificate of the Secretary of
State of the State of Delaware, dated reasonably near the date of the signing of
this Agreement, certifying (A) as to a true and correct copy of the certificate
of incorporation of the Borrower and (B) that the Borrower is duly incorporated
and in good standing;

 

(iv)                              the Opinion of Counsel;

 

(v)                                 a certificate signed by a Responsible
Officer of Borrower certifying that (i) the conditions specified in Sections
4.1(d) and 4.1(e) have been satisfied, and (ii) since December 31, 2015, no
event or condition shall have occurred that has had or could reasonably be
expected to have a Material Adverse Effect; and

 

(vi)                              a certificate of the Secretary of the
Borrower, dated as of the Effective Date, certifying as to (A) copies of the
resolutions of the board of directors of the Borrower approving the transactions
contemplated by this Agreement and each Loan Document to which it is a party,
(B) the names and true signatures of the officers of the Borrower authorized to
sign each Loan Document and the other documents to be delivered hereunder and
thereunder, (C) a true and correct copy of the bylaws of the Borrower as in
effect on the Effective Date, and (D) a true and correct copy of the certificate
of incorporation of the Borrower in effect on the Effective Date.

 

(b)                                 Any fees required to be paid on or before
the Effective Date under any Loan Document shall have been paid.

 

(c)                                  Costs and expenses (including Attorney
Costs) of Bank of America to the extent invoiced prior to or on the Effective
Date (plus the duly accrued and invoiced fees and expenses of counsel to Bank of
America) shall have been paid.

 

(d)                                 The representations and warranties of
Borrower contained in Section 5 shall be true and correct in all material
respects (without duplication of any materiality standards set forth therein).

 

61

--------------------------------------------------------------------------------


 

(e)                                  Borrower shall be in compliance with all
the terms and provisions of the Loan Documents, and giving effect to all
Extensions of Credit made on the Effective Date, no Default or Event of Default
shall result therefrom on the Effective Date.

 

(f)                                   The Administrative Agent shall have
received evidence reasonably satisfactory to it that, concurrently with the
Effective Date, the Indebtedness under that certain Third Amended and Restated
Credit Agreement, dated as of April 4, 2013, among the Borrower, the lenders
party thereto and Bank of America, N.A., as administrative agent, is paid in
full and the related credit facilities thereunder are terminated in full.

 

(g)                                  The Lenders shall have received, prior to
the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

 

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

4.2                               Any Extension of Credit.  In addition to the
occurrence of the Effective Date, the obligation of each Lender and the Issuing
Lender to make any Extension of Credit, including on the Effective Date, is
subject to the following conditions precedent:

 

(a)                                 the representations and warranties of
Borrower contained in Section 5 are true and correct in all material respects
(without duplication of any materiality standards set forth therein) as though
made on and as of such date (after giving effect to the proposed Extension of
Credit occurring on such date), except to the extent such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and complete on and as of
such earlier date);

 

(b)                                 no Default or Event of Default has occurred
and is continuing, or would result from such proposed Extension of Credit;

 

(c)                                  Administrative Agent shall have timely
received a duly completed Request for Extension of Credit or Letter of Credit
Application, as applicable, by Requisite Notice by the Requisite Time therefor;
and

 

(d)                                 in the case of an Extension of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
Administrative Agent or Requisite Revolving Credit (USD) Lenders would make it
impracticable for such Extension of Credit to be denominated in the relevant
Alternative Currency.

 

62

--------------------------------------------------------------------------------


 

SECTION 5
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and Lenders that:

 

5.1                               Existence and Qualification; Power; Compliance
With Laws.  Borrower and each of its Significant Subsidiaries is duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization except where the failure to be
in good standing could not reasonably be expected to have a Material Adverse
Effect.  Borrower and each of its Significant Subsidiaries is duly qualified or
registered to transact business and is in good standing in each other
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification or registration necessary, except where
the failure so to qualify or register and to be in good standing would not
constitute a Material Adverse Effect. Borrower and each of its Significant
Subsidiaries has all requisite power and authority to (a) conduct its business
and to own and lease its Properties, except where the failure to do so would not
result in a Material Adverse Effect and (b) to execute and deliver each Loan
Document to which it is a party and to perform its Obligations hereunder and
thereunder in all material respects.  Borrower and each of its Significant
Subsidiaries is in compliance with all Laws and other legal requirements
applicable to its business, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions does not constitute a Material Adverse
Effect.

 

5.2                               Authority; Compliance With Other Agreements
and Instruments and Government Regulations.  The execution, delivery and
performance by Borrower of the Loan Documents to which it is a party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not:

 

(a)                                 Require any consent or approval not
heretofore obtained of any partner, director, manager, stockholder, security
holder or creditor of such party;

 

(b)                               Violate or conflict with any provision of such
party’s charter, articles of incorporation, bylaws or other organizational
documents, as applicable;

 

(c)                                  Result in or require the creation or
imposition of any Lien (other than Permitted Liens) upon or with respect to any
Property now owned or leased or hereafter acquired by such party;

 

(d)                                 Violate any Laws applicable to such party;
or

 

(e)                                  Result in a breach of or constitute a
default under, or cause or permit the acceleration of any obligation owed under,
any indenture or loan or credit agreement or any other Contractual Obligation to
which such party is a party or by which such party or any of its Property is
bound or affected.

 

5.3                               No Governmental Approvals or Other Consents
Required.  No authorization, consent, approval, order, license or permit from,
or filing, registration or qualification with, any Governmental Authority or any
other Person is or will be necessary or required to authorize or permit under
applicable Laws the execution, delivery and performance by, or enforcement
against, Borrower of the Loan Documents to which it is a party.

 

5.4                               Binding Obligations.  Each of the Loan
Documents to which Borrower is a party will, when executed and delivered by it,
constitute the legal, valid and binding obligation of Borrower,

 

63

--------------------------------------------------------------------------------


 

enforceable against it in accordance with its terms, except as enforcement may
be limited by Debtor Relief Laws or equitable principles relating to the
granting of specific performance and other remedies as a matter of judicial
discretion, regardless of whether considered in a proceeding in law or equity.

 

5.5                               Litigation.  Except for (a) any matter fully
covered as to subject matter and amount (subject to applicable deductibles and
retentions) by insurance for which the insurance carrier has not asserted lack
of subject matter coverage or reserved its right to do so, (b) any matter, or
series of related matters, involving a claim against Borrower or any Significant
Subsidiary thereof of less than $30,000,000, (c) matters of an administrative
nature not involving a claim or charge against Borrower or any of its
Subsidiaries and (d) matters set forth in Schedule 5.5, there are no actions,
suits, proceedings or investigations pending as to which Borrower or any of its
Subsidiaries have been served or have received notice or, to the knowledge of
Borrower, threatened against or affecting Borrower or any of its Subsidiaries or
any Property of any of them before any Governmental Authority, which if
adversely determined would have a Material Adverse Effect.

 

5.6                               No Default.  No event has occurred and is
continuing that is a Default or Event of Default.

 

5.7                               ERISA Compliance.

 

(a)                                 Each “employee benefit plan” (as defined by
Section 3(3) of ERISA) sponsored or maintained by Borrower or any Subsidiary is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other federal or state law. Each Pension Plan or other “employee
benefit plan” which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the United States Internal
Revenue Service or an application for such a letter is currently being processed
by the United States Internal Revenue Service with respect thereto and, to the
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.

 

(b)                                 Borrower and each ERISA Affiliate have met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan and Multiemployer Plan, and no application for a funding waiver or
an extension of any amortization period under the Pension Funding Rules has been
made with respect to any Pension Plan or Multiemployer Plan.

 

(c)                                  There are no pending or, to the knowledge
of Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan which has resulted or
could reasonably be expected to result in a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Pension Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(d)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability, other than Unfunded Pension Liability which, when aggregated with all
Unfunded Pension Liability of all other Pension Plans, does not exceed
$100,000,000 in the aggregate at any time; (iii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except in the cases of clauses (i),

 

64

--------------------------------------------------------------------------------


 

(iii), (iv) and (v) above would not reasonably be expected to result in
liabilities, individually or in the aggregate, in excess of $100,000,000.

 

5.8                               Use of Proceeds; Margin Regulations.  The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.1 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.1(f) will be margin
stock.

 

5.9                               Title to Property.  Borrower and its
Significant Subsidiaries have valid title to the Property reflected in the
balance sheet described in Section 5.12(a), other than (i)  items of Property
which are immaterial to Borrower and its Significant Subsidiaries, taken as a
whole, and Property subsequently sold or disposed of in the ordinary course of
business, free and clear of all Liens, other than Liens described in Schedule
5.9 or permitted by Section 7.1 or (ii) where the failure to have such valid
title would not reasonably be expected to result in a Material Adverse Effect.

 

5.10                        Intangible Assets.  Borrower and its Significant
Subsidiaries own, or possess the right to use to the extent necessary in their
respective businesses, all material trademarks, trade names, copyrights,
patents, patent rights, computer software, licenses and other Intangible Assets
that are used in the conduct of their businesses as now operated, and no such
Intangible Asset, to the best knowledge of Borrower, conflicts with the valid
trademark, trade name, copyright, patent, patent right or Intangible Asset of
any other Person to the extent that such conflict constitutes a Material Adverse
Effect.

 

5.11                        Tax Liability.  Borrower and its Subsidiaries have
filed all tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
Borrower or any of its Subsidiaries, except (a) such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained and (b) where the failure to file
or pay such Taxes would not reasonably be expected to result in a Material
Adverse Effect.

 

5.12                        Financial Statements.

 

(a)                                 The audited consolidated balance sheet dated
December 31, 2015, and the most recent quarterly consolidated balance sheets
delivered pursuant to Section 6.1(b), of Borrower and its Subsidiaries, and the
related consolidated statements of income or operations, Stockholders’ Equity
and cash flows for the Fiscal Year or Fiscal Quarter, as applicable, ended on
those dates (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition, in all material respects,
of Borrower and its Subsidiaries as of the date thereof and results of
operations for the period covered thereby; and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes or other
material commitments.

 

(b)                                 Since December 31, 2015, there has been no
event, circumstance or condition that has had or could reasonably be expected to
have a Material Adverse Effect.

 

5.13                        Environmental Compliance.  Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential

 

65

--------------------------------------------------------------------------------


 

liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that compliance with such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.14                        Investment Company Act.  Neither Borrower nor any of
its Subsidiaries is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

5.15                        Insurance.  The properties of Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrower, in such amounts and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such Subsidiary operates.

 

5.16                        Disclosure.  No written statement made by a
Responsible Officer to Administrative Agent or any Lender in connection with
this Agreement, or in connection with any Loan, as of the date thereof contained
any untrue statement of a material fact or omitted a material fact necessary to
make the statement made not misleading in light of all the circumstances
existing at the date the statement was made.

 

5.17                        OFAC.   Neither Borrower, nor any of its
Subsidiaries, nor, to the knowledge of Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

5.18                        Anti-Corruption Laws.  Borrower and its Subsidiaries
have conducted their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.19                        EEA Financial Institutions.  Borrower is not an EEA
Financial Institution.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

So long as any Loan remains unpaid, or any other Obligation remains unpaid or
unperformed under any Loan Document, any Letter of Credit remains outstanding,
or any portion of the Commitments remains in force, Borrower shall, and shall
cause each of its Subsidiaries to:

 

6.1                               Financial Statements.  Deliver to
Administrative Agent in form and detail reasonably satisfactory to
Administrative Agent and the Requisite Lenders, with sufficient copies for each
Lender:

 

(a)                                 As soon as practicable, and in any event
within 95 days after the end of each Fiscal Year, the consolidated balance sheet
of Borrower and its Subsidiaries as at the end of such Fiscal Year and the
consolidated statements of operations, Stockholders’ Equity and cash flows, in
each case of Borrower and its Subsidiaries for such Fiscal Year, all in
reasonable detail. Such financial statements shall be prepared in accordance
with U.S. GAAP, consistently applied, and such consolidated balance sheet and
consolidated statements shall be accompanied by a report of independent
registered public accounting firm of recognized standing selected by Borrower,
which report shall be prepared in accordance with the

 

66

--------------------------------------------------------------------------------


 

standards of the Public Company Accounting Oversight Board and applicable
securities laws as at such date, and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any “going concern” or like
qualification or exception nor to any other qualification or exception that are
reasonably determined by the Requisite Lenders in their good faith business
judgment to be materially adverse to the interests of Lenders.

 

(b)                                 As soon as practicable, and in any event
within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter in any Fiscal Year), the consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such Fiscal Quarter and the consolidated
statement of operations for such Fiscal Quarter, and its statement of cash flows
for the portion of the Fiscal Year ended with such Fiscal Quarter, all in
reasonable detail.

 

6.2                               Certificates, Notices and Other Information. 
Deliver to Administrative Agent in form and detail satisfactory to
Administrative Agent and the Requisite Lenders, with sufficient copies for each
Lender:

 

(a)                                 Concurrently with the financial statements
required pursuant to Sections 6.1(a) and 6.1(b), a Compliance Certificate signed
by a Responsible Officer of Borrower;

 

(b)                                 Promptly after any reasonable request by
Administrative Agent or any Lender through the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any of its Subsidiaries, or any audit of any of them;

 

(c)                                  Promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
and not otherwise required to be delivered to Lenders pursuant to other
provisions of this Section;

 

(d)                                 Promptly after request by Administrative
Agent or any Lender through the Administrative Agent, copies of any other report
or other document that was filed by Borrower or any of its Significant
Subsidiaries with any Governmental Authority, other than routine reports or
documents filed in connection with Taxes;

 

(e)                                  As soon as practicable, notice of the
occurrence of any (i) ERISA Event, other than with respect to the standard
termination of a Pension Plan as to which neither Borrower nor any of its ERISA
Affiliates has any liability (contingent or otherwise) and to which Borrower has
contributed less than $100,000,000 in the aggregate with respect to all such
Pension Plans, (ii) “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) in connection with any Pension
Plan or any trust created thereunder, (iii) the adoption of, or the commencement
of contributions to, any Pension Plan or Multiemployer Plan subject to the
Pension Funding Rules by Borrower or any ERISA Affiliate, or (iv) the adoption
of any amendment to a Pension Plan subject to the Pension Funding Rules, if such
amendment results in a material increase in contributions or Unfunded Pension
Liability, telephonic notice specifying the nature thereof, and, no more than
five Business Days after such telephonic notice, written notice again specifying
the nature thereof and specifying what action Borrower or any of its
Subsidiaries are taking or propose to take with respect thereto, and, when
known, any action taken by the Internal Revenue Service with respect thereto;

 

67

--------------------------------------------------------------------------------


 

(f)                                   With reasonable promptness copies of
(i) all notices received by Borrower or any of its ERISA Affiliates of the
PBGC’s intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan; (ii) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by Borrower or any of its ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan,
other than a Pension Plan to which Borrower does not contribute or as to which
Borrower has no liability (contingent or otherwise); and (iii) all notices
received by Borrower or any of its ERISA Affiliates from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA;

 

(g)                                  As soon as practicable, notice of the
occurrence of any Default or Event of Default, and of the occurrence or
existence of any event or circumstance that foreseeably will become a Default or
Event of Default, specifying the nature and period of existence thereof and
specifying what action Borrower is taking or propose to take with respect
thereto;

 

(h)                                 As soon as practicable, notice of (i) the
commencement of a legal proceeding or investigation (which investigation is
known to Borrower) with respect to a claim against Borrower or any of its
Subsidiaries that is $30,000,000 or more in excess of the amount thereof that is
fully covered by insurance, including pursuant to any applicable Environmental
Laws or (ii) commencement of a legal proceeding with respect to a claim against
Borrower or any of its Subsidiaries in excess of $30,000,000 or which otherwise
may reasonably be expected to result in a Material Adverse Effect;

 

(i)                                     Notice of any material change in
accounting policies or financial reporting practices by Borrower or any of its
Significant Subsidiaries (other than changes required by GAAP or by regulations
promulgated by the Securities and Exchange Commission);

 

(j)                                    Promptly, such other data and information
as from time to time may be reasonably requested by Administrative Agent, any
Lender (through Administrative Agent) or the Requisite Lenders.

 

Documents required to be delivered pursuant to Section 6.1 or Section 6.2(c) may
be delivered electronically, and if so delivered shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 10.2 or such documents shall be available on the Website of the
Securities and Exchange Commission at http://www.sec.gov; or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery by a Lender and each Lender shall be solely
responsible for requesting delivery to it or maintaining it copies of such
documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arrangers
will make available to Lenders and the Issuing Lender materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on Debt Domain, IntraLinks,
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information

 

68

--------------------------------------------------------------------------------


 

with respect to Borrower or its securities) (each, a “Public Lender”). Borrower
hereby agrees that so long as Borrower is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, the Arrangers, the Issuing Lender and Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.7); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.3                               Preservation of Existence.  Preserve and
maintain its existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of its business, except where the failure to so
preserve and maintain the existence of any of Borrower’s Significant
Subsidiaries and such authorizations would not constitute a Material Adverse
Effect and except that a merger permitted hereunder shall not constitute a
violation of this covenant; and qualify and remain qualified to transact
business in each jurisdiction in which such qualification is necessary in view
of their respective business or the ownership or leasing of their respective
Properties except where the failure to so qualify or remain qualified would not
constitute a Material Adverse Effect.

 

6.4                               Maintenance of Properties.  Maintain, preserve
and protect all of its depreciable Properties in good order and condition,
subject to normal wear and tear in the ordinary course of business, and not
permit any waste of its Properties, except that the failure to maintain,
preserve and protect such Property would not reasonably be expected to result in
a Material Adverse Effect.

 

6.5                               Maintenance of Insurance.  Maintain liability,
casualty and other insurance (subject to customary deductibles, self-insurance,
and retentions) with reputable insurance companies in such amounts and against
such risks as is carried by companies engaged in similar businesses and owning
similar assets in the general areas in which Borrower and its Subsidiaries
operate.

 

6.6                               Payment of Tax Obligations.  Pay and discharge
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets as the same shall become due and payable, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by Borrower or such
Significant Subsidiary.

 

6.7                               Compliance With Laws.  Comply, within the time
period, if any, given for such compliance by the relevant Governmental
Authority, with all Laws noncompliance with which constitutes a Material Adverse
Effect, except that Borrower and its Subsidiaries need not comply with Laws then
being contested by any of them in good faith by appropriate proceedings.

 

6.8                               Environmental Laws.  Conduct its operations
and keep and maintain its property in compliance in all respects with all
Environmental Laws, except where the failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

6.9                               Inspection Rights.  Subject to the
confidentiality provisions of Section 10.7, upon reasonable notice, at any time
during regular business hours and as often as requested (but not so as to
materially interfere with the business of Borrower or any of its Significant
Subsidiaries or the performance by any officer of his or her responsibilities),
permit Administrative Agent, accompanied by any Lender which so elects, or any
authorized employee, agent or representative thereof, to examine, audit and make
copies and abstracts from the records and books of account of, and to visit and
inspect the Properties of, Borrower and its Significant Subsidiaries and to
discuss the affairs, finances and accounts of Borrower and its Significant
Subsidiaries with any of their officers, key employees or accountants and, upon
request, furnish promptly to Administrative Agent or any Lender true copies of
all financial information made available to the board of directors or audit
committee of the board of directors of Borrower; provided that, at any time
other than during the existence of any Default or Event of Default, such visits,
examinations and inspections shall (i) be at the expense of the requesting party
and (ii) be limited to two instances in any calendar year.

 

6.10                        Keeping of Records and Books of Account.  Keep
adequate records and books of account reflecting all financial transactions in
conformity with GAAP, consistently applied, and in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or any of its Significant Subsidiaries.

 

6.11                        Compliance with ERISA.  Cause, and cause each of its
ERISA Affiliates to: (a) maintain each Pension Plan in compliance with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Pension Plan which is qualified under Section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code, except where the failure to do
so, whether individually or taken in the aggregate, would not reasonably be
expected to result in liability in excess of $100,000,000.

 

6.12                        Compliance With Agreements.  Promptly and fully
comply with all Contractual Obligations under all material agreements,
indentures, leases and/or instruments to which Borrower or any of its
Significant Subsidiaries is a party, whether such material agreements,
indentures, leases or instruments are with a Lender or another Person, except
for any such Contractual Obligations (a) the performance of which would cause a
Default or an Event of Default or (b) then being contested by any of them in
good faith by appropriate proceedings or if the failure to comply with such
Contractual Obligations, agreements, indentures, leases or instruments does not
constitute a Material Adverse Effect.

 

6.13                        Use of Proceeds.  Use the proceeds of all Extensions
of Credit for working capital, capital expenditures, Acquisitions, Investments,
stock repurchases, dividends, and general corporate purposes of Borrower and its
Subsidiaries.

 

6.14                        Anti-Corruption Laws.  Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

6.15                        Post-Closing Obligation.  Within sixty (60) days of
the Effective Date, use commercially reasonable efforts to obtain a supplemental
indenture or other satisfactory instrument executed by the trustee to evidence
the automatic release of the Guaranty Obligations of the Subsidiaries of
Borrower thereunder in accordance with the terms of the Senior Note Indentures
and deliver such supplemental indenture or instrument to the Administrative
Agent.

 

70

--------------------------------------------------------------------------------


 

SECTION 7
NEGATIVE COVENANTS

 

So long as any Loan remains unpaid, or any other Obligation remains unpaid or
unperformed under any Loan Document, any Letter of Credit remains outstanding,
or any portion of the Commitments remains in force, Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1                               Liens.  Create, incur, assume or suffer to
exist any Lien of any nature upon or with respect to any of their respective
Properties, whether now owned or hereafter acquired, except:

 

(a)                                 Permitted Liens;

 

(b)                                 Liens under the Loan Documents;

 

(c)                                  Liens existing on the Effective Date and
disclosed in Schedule 5.9 and any renewals, extensions, refinancings, exchanges
or amendments thereof; provided that the obligations secured or benefited
thereby are not increased except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing;

 

(d)                                 Liens on Property acquired by Borrower or
any of its Subsidiaries that were in existence at the time of the acquisition of
such Property and were not created in contemplation of such acquisition and any
renewals, extensions, refinancings, exchanges or amendments thereof; provided
that the obligations secured or benefited thereby are not increased except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing;

 

(e)                                  any Lien created by an agreement or
instrument entered into by Borrower or any of its Subsidiaries in the ordinary
course of its business which consists of a restriction on the assignability,
transfer or hypothecation of such agreement or instrument;

 

(f)                                   Liens solely on the assets of Foreign
Subsidiaries of Borrower securing Indebtedness of such Foreign Subsidiaries of
Borrower not exceeding $150,000,000 in the aggregate at any time;

 

(g)                                  operating leases entered into from time to
time, in the ordinary course of business, by Borrower or any Subsidiary for
equipment or vehicles, which may have Liens on the leased personal property;

 

(h)                                 Liens on the EMJ COLI policies (but on no
other assets of Borrower, EMJ or any of their respective Subsidiaries) to the
extent granted for the benefit of the holders of the Life Insurance Policy Loans
that comply with the requirements of clauses (1) through (4) of the last
sentence of the definition of the term “Indebtedness” to secure EMJ’s
obligations under such Life Insurance Policy Loans; and

 

(i)                                     other Liens (in addition to those
permitted by clauses (a) through (h) above) securing Indebtedness and other
obligations, so long as the aggregate outstanding amount of Priority
Indebtedness at any time does not exceed 10% of Consolidated Net Tangible
Assets.

 

7.2                               Investments.  Make any Investment (other than
Permitted Investments) as of any date if, after giving effect thereto, Borrower
would not be in compliance with the terms and conditions of this Agreement on a
pro forma basis.

 

71

--------------------------------------------------------------------------------


 

7.3                               Subsidiary Indebtedness.  Permit any
Subsidiary of Borrower to create, incur, assume, suffer to exist, or otherwise
be liable with respect to, any Indebtedness except:

 

(a)                                 Indebtedness existing on the Effective Date
and disclosed in Schedule 7.3, and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing;

 

(b)                                 Indebtedness under the Loan Documents;

 

(c)                                  Indebtedness of any Subsidiary to the
Borrower or any other Subsidiary of the Borrower;

 

(d)                                 Indebtedness owed under Cash Management
Agreements entered into by such Person in the ordinary course of business;

 

(e)                                  obligations (contingent or otherwise)
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with fluctuations in
interest rates, commodity prices or foreign exchange rates and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(f)                                   Indemnification or similar provisions in
leases entered into from time to time, in the ordinary course of business, by
any Subsidiary for equipment or vehicles;

 

(g)                                  Indebtedness in respect of any Customer
Finance Program;

 

(h)                                 Indebtedness of any Person acquired by
Borrower or any of its Subsidiaries that becomes a Subsidiary after the date
hereof that is outstanding at the time such Person becomes a Subsidiary and was
not incurred in contemplation of such Person becoming a Subsidiary and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing;

 

(i)                                     obligations in respect of Swap Contracts
entered into for the purpose of hedging or to mitigate risks to which the
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities (including currency, interest rate and commodity
pricing risks);

 

(j)                                    Indebtedness incurred under sale and
leaseback transactions permitted under Section 7.4;

 

(k)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank Guaranties or similar instruments for
the benefit of) any person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to the
Borrower or any Subsidiary pursuant to reimbursement or indemnification
obligations to such person; provided that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

 

(l)                                     Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligation contained in
supply agreements, in each case, in the ordinary course of business;

 

72

--------------------------------------------------------------------------------


 

(m)                             Indebtedness in respect of performance, bid,
appeal and surety bonds, completion Guaranties and similar obligations provided
by the Borrower or any Subsidiary, including those to secure workers’
compensation, disability, health, safety and environmental obligations in the
ordinary course of business;

 

(n)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds or other cash management services in the
ordinary course of business; provided, that such Indebtedness is extinguished
within five (5) Business Days of its incurrence;

 

(o)                                 to the extent the guarantee contemplated by
the final sentence of this Section 7.3 has been executed, delivered and is
effective, Guaranty Obligations with respect to the Senior Notes Indentures; and

 

(p)                                 other Indebtedness in addition to that
described in Sections 7.3(a) through 7.3(o) above so long as the aggregate
outstanding amount of Priority Indebtedness at any time does not exceed 10% of
Consolidated Net Tangible Assets.

 

Notwithstanding the foregoing, in no event shall any Subsidiary permit to exist
any Guaranty Obligation with respect to (i) any Senior Note Indebtedness or
(ii) any other Indebtedness of the Borrower in excess of $50,000,000, in each
case without such Subsidiary also guaranteeing the Indebtedness under the Loan
Documents pursuant to a guarantee in form and substance reasonably satisfactory
to the Administrative Agent.

 

7.4                               Sales and Leasebacks.  Become or remain liable
as lessee or as guarantor or other surety with respect to any lease with any
Person, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired, (a) which
Borrower or any of its Subsidiaries has sold or transferred or are to sell or
transfer to such Person or such Person’s Affiliate, or (b) which Borrower or any
such Subsidiary thereof intend to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by Borrower or any
such Subsidiary thereof to such Person or such Person’s Affiliate in connection
with such lease; provided that Borrower may enter into any sale and leaseback of
real property, improvements thereon and equipment of Borrower entered into to
finance or refinance the purchase price or construction of such real property,
improvements and equipment; provided that the Net Cash Proceeds of each such
transaction during any Fiscal Year together with aggregate Net Cash Proceeds
from other sales and leasebacks consummated during such Fiscal Year do not
exceed 15% of Consolidated Net Tangible Assets as of the end of the Fiscal
Quarter immediately preceding such transaction.

 

7.5                               Mergers.  Merge or consolidate with or into
any Person or sell, lease or convey all or substantially all of its Properties
or assets to any other Person, unless (a) with respect to any such merger or
consolidation including Borrower, the surviving entity is Borrower, and
(b) after giving effect to such transaction on a pro forma basis, no Default or
Event of Default exists or would result therefrom.

 

7.6                               Acquisitions.

 

(a)                                 Make or agree to make any Acquisition as of
any date if, after giving effect thereto, Borrower would not be in compliance
with the terms and conditions of this Agreement on a pro forma basis; or

 

(b)                                 Directly or indirectly use the proceeds of
any Loan in connection with any Hostile Acquisition.

 

73

--------------------------------------------------------------------------------


 

7.7                               ERISA.  (a) At any time, permit any Pension
Plan to: (i) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (ii) fail to comply with ERISA or any other
applicable Laws; (iii) fail to satisfy the minimum funding standard under the
Pension Funding Rules; or (iv) terminate in any manner, which, in each case
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) withdraw, completely or partially, from any
Multiemployer Plan if to do so could reasonably be expected to result in a
Material Adverse Effect.

 

7.8                               Interest Coverage Ratio.  Permit the Interest
Coverage Ratio, as of the last day of any Fiscal Quarter, to be less than 3.00
to 1.00.

 

7.9                               Total Leverage Ratio.  Permit the Total
Leverage Ratio, as of the last day of any Fiscal Quarter, to be greater than
0.60 to 1.00.

 

7.10                        Change in Nature of Business.  Make any material
change in the nature of business that Borrower and its Subsidiaries, taken as a
whole, are engaged in on the Effective Date and any business activities that are
substantially similar thereto, related, or incidental thereto or a reasonable
extension, development or expansion thereto.

 

7.11                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of Borrower other than (a) salary,
bonus, employee stock option, restricted stock, stock appreciation rights,
phantom stock and other compensation arrangements, any health, disability,
retirement or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto with directors or officers
in the ordinary course of business, (b) transactions that are fully disclosed to
the board of directors of Borrower and expressly authorized by a resolution of
the board of directors of Borrower which is approved by a majority of the
directors not having an interest in the transaction, (c)  transactions among the
Borrower and/or any Subsidiary and/or any entity that becomes a Subsidiary as a
result of such transaction (including via merger, consolidation or amalgamation
in which a Subsidiary is the surviving entity) not prohibited by this Agreement,
(d) Distributions made by any Subsidiary to Borrower and any other Person that
owns any equity securities in such Subsidiary, ratably according to their
respective holdings of the type of equity securities in respect of which such
Distribution is being made, (e) transactions between or among Borrower or any
Subsidiary of Borrower, on the one hand, and Borrower or any Subsidiary of
Borrower, on the other hand, so long as such transactions individually or in the
aggregate are not materially adverse to the interests of the Lenders, (f) loans
or advances to employees or consultants of Borrower (or any of the Subsidiaries
in accordance with this Agreement), (g) transactions with or among Subsidiaries
or joint ventures for the purchase or sale of goods, products, parts, equipment
and services entered into in the ordinary course of business, and
(h) transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in a comparable arm’s-length transaction
between unrelated parties.

 

7.12                        Distributions.  Make any Distribution at any time,
whether from capital, income or otherwise, and whether in Cash or other Property
if, after giving effect thereto, Borrower would not be in compliance with the
terms and conditions of this Agreement on a pro forma basis.

 

7.13                        Margin Regulations; Sanctions.

 

(a)                                 Margin Regulations.  Use the proceeds of any
Extension of Credit, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund indebtedness originally incurred for such purpose.

 

74

--------------------------------------------------------------------------------


 

(b)                                 Sanctions.  Directly or indirectly, use the
proceeds of any Extension of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, Issuing Lender, Swing Line Lender, or otherwise) of Sanctions or any
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act or any regulations issued pursuant to it.

 

7.14                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Extension of Credit for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar anti-corruption legislation in other jurisdictions.

 

SECTION 8
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

8.1                               Events of Default.  The existence or
occurrence of any one or more of the following events, whatever the reason
therefor and under any circumstances whatsoever, shall constitute an Event of
Default:

 

(a)                                 Borrower fails to pay any principal on any
of the Loans, or any portion thereof, or any reimbursement obligations with
respect to any Letter of Credit, on the date when due and in the currency
required hereunder; or

 

(b)                                 Borrower fails to pay any interest on any of
the Loans, or any reimbursement obligations with respect to any Letter of
Credit, or any fees due hereunder, or any portion thereof, within five Business
Days after the date when due and in the currency required hereunder; or

 

(c)                                  Borrower fails to comply with any of the
covenants contained in Section 7; or

 

(d)                                 Borrower fails to perform or observe any
other covenant or agreement (not specified above) contained in any Loan Document
on its part to be performed or observed and such failure continues for a period
of 30 days; or

 

(e)                                  Any representation or warranty of Borrower
made in any Loan Document, or in any certificate or other writing delivered by
Borrower pursuant to any Loan Document, proves to have been incorrect when made
or reaffirmed in any respect that is materially adverse to the interests of
Lenders; or

 

(f)                                   Borrower or any of its Subsidiaries
(i) fails to make any payment in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than $30,000,000 when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure; or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure,
if the effect of such failure, event or condition is to cause or to permit
(A) the holder or holders of such Indebtedness or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to declare such Indebtedness to be due and
payable prior to its stated maturity, or (B) any Guaranty Obligation to become
payable or cash collateral in respect thereof to be demanded; or (iii) there
occurs under any Swap Contract an Early Termination Date (as defined in

 

75

--------------------------------------------------------------------------------


 

such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary thereof is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary thereof is an
Affected Party (as so defined) and, in either event, the termination value owed
by Borrower or such Subsidiary as a result thereof is greater than $30,000,000;
or

 

(g)                                  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement or action (or omission to act) of Lenders or satisfaction in
full of all the Obligations hereunder and thereunder, ceases to be in full force
and effect or is declared by a court of competent jurisdiction to be null and
void, invalid or unenforceable in any respect which, in any such event in the
reasonable opinion of the Requisite Lenders, is materially adverse to the
interests of Lenders; or

 

(h)                                 A final judgment against Borrower or any of
its Subsidiaries is entered for the payment of money in excess of $30,000,000
(to the extent not covered by insurance) and, absent procurement of a stay of
execution, such judgment remains unsatisfied for 30 calendar days after the date
of entry of judgment, or in any event later than five days prior to the date of
any proposed sale thereunder; or any writ or warrant of attachment or execution
or similar process is legally issued or levied against all or any material part
of the Property of any such Person to enforce such judgment and is not released,
vacated or fully bonded within 30 calendar days after its issue or levy; or

 

(i)                                     Borrower or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under a
Debtor Relief Law relating to it or to all or any material part of its Property,
or is unable or admits in writing its inability to pay its debts as they mature,
or makes an assignment for the benefit of creditors; or applies for or consents
to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under a Debtor Relief Law relating to any such
Person or to all or any part of its Property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days; or

 

(j)                                    Any ERISA Event (or several ERISA Events
in the aggregate) occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or

 

(k)                                 There occurs any Change of Control of
Borrower.

 

8.2                               Remedies Upon Event of Default.  If any Event
of Default occurs, Administrative Agent shall, at the request of, or may, with
the consent of, the Requisite Lenders,

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the Issuing Lender to make Letter of Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

76

--------------------------------------------------------------------------------


 

(c)                                  require that Borrower Cash Collateralize
the Letter of Credit Usage (in an amount equal to the then Outstanding Amount
thereof); and

 

(d)                                 exercise on behalf of itself, Lenders and
Issuing Lender all rights and remedies available to itself, Lenders and Issuing
Lender under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(i) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrower to Cash Collateralize the Letter of
Credit Usage as aforesaid shall automatically become effective, in each case
without further act of Administrative Agent, any Lender or Issuing Lender.

 

8.3                               Application of Funds.  After the exercise of
remedies provided for in Section 8.2 (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Usage has
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.2), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.16 and 2.17, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Section 3) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender and amounts payable under Section 3), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on (i) the Loans, (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender and
not theretofor reimbursed or converted into Revolving Credit (USD) Loans and
(iii) other Obligations arising under the Loan Documents, ratably among the
Lenders and the Issuing Lender in proportion to the respective amounts described
in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Lender and not theretofor reimbursed or converted
into Revolving Credit (USD) Loans, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of Letter of Credit Usage comprised of the
aggregate undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Sections 2.17 and 2.4(h), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of

 

77

--------------------------------------------------------------------------------


 

Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

SECTION 9
ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authority.

 

(a)                                 Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 9 (other than the consent rights in Section 9.6) are
solely for the benefit of Administrative Agent, Lenders and the Issuing Lender,
and Borrower shall not have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)                                 The Issuing Lender shall act on behalf of
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as Administrative
Agent may agree at the request of the Requisite Lenders to act for such Issuing
Lender with respect thereto; provided, however, that the Issuing Lender shall
have all of the benefits and immunities (i) provided to Administrative Agent in
this Section 9 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 9, included the Issuing Lender with respect to
such acts or omissions, and (ii) as additionally provided in this Agreement with
respect to the Issuing Lender.

 

9.2                               Rights as a Lender.  The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any of its Subsidiaries or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

 

9.3                               Exculpatory Provisions.  Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Requisite

 

78

--------------------------------------------------------------------------------


 

Lenders (or such other number or percentage of Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to Administrative Agent by Borrower, a Lender
or the Issuing Lender.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

9.4                               Reliance by Administrative Agent. 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.5                               Delegation of Duties.  Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by Administrative Agent. Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related

 

79

--------------------------------------------------------------------------------


 

Parties. The exculpatory provisions of this Section 9 shall apply to any such
sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.6                               Resignation of Administrative Agent. 
Administrative Agent may at any time give notice of its resignation to Lenders,
the Issuing Lender and Borrower. Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right to appoint a successor among the
Lenders which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  Unless an Event
of Default shall have occurred and be continuing, such successor administrative
agent shall be subject to the consent of the Borrower (which shall not be
unreasonably withheld).  If no such successor shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above (excluding any required consent of the Borrower); provided that if
Administrative Agent shall notify Borrower and Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) except for any indemnity payments or other
amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the effective date of its resignation), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 9 and Section 10.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swing Line
Lender.  If Bank of America resigns as Issuing Lender, it shall retain all the
rights, powers, privileges and duties of Issuing Lender hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Lender and all Letter of Credit Usage with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.4(h) or (i).  If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.3(d) or
(e).  Upon the appointment by Borrower of a successor Issuing Lender or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested

 

80

--------------------------------------------------------------------------------


 

with all of the rights, powers, privileges and duties of the retiring Issuing
Lender and Swing Line Lender, (b) the retiring Issuing Lender and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

9.7                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and the Issuing Lender also acknowledges that
it will, independently and without reliance upon Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8                               No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Arrangers or other agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or the Issuing Lender hereunder.

 

9.9                               Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to Borrower, Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Usage
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Usage and all other Obligations that are owing and unpaid under
the Loan Documents and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders, the Issuing Lender and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, the Issuing Lender and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, the Issuing Lender and Administrative Agent under Sections
2.4(n), 2.8 and 10.4) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Lender to make such payments to Administrative Agent and,
in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the Issuing Lender, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.8 and 10.4.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the

 

81

--------------------------------------------------------------------------------


 

Issuing Lender or to authorize Administrative Agent to vote in respect of the
claim of any Lender or the Issuing Lender in any such proceeding.  No Lender
shall have any right individually to enforce any guarantee of the Obligations,
it being understood and agreed that all powers, rights and remedies under the
Loan Documents may be exercised solely by the Administrative Agent on behalf of
the Lenders in accordance with the terms thereof. Each Lender will be deemed, by
its acceptance of the benefits of the guarantees of the Obligations provided
under the Loan Documents, to have agreed to the foregoing provisions.

 

SECTION 10
MISCELLANEOUS

 

10.1                        Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by Borrower therefrom, shall be effective unless in writing signed by
the Requisite Lenders and Borrower and acknowledged by Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.1(a) without the written consent of each Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.2 as to any Extension of
Credit under a particular Facility without the written consent of the Requisite
Facility Lenders under such Facility;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.2), without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly adversely affected
thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit Usage, or (subject to
clause (v) of the second proviso to this Section 10.1) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly adversely affected thereby; provided, however, that only
the consent of the Requisite Lenders shall be necessary to (i) amend or change
the manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Margin even if that
amendment or change would result in a reduction of any interest rate on any Loan
or any fee payable hereunder after the effective date thereof or (ii) amend or
change the definition of “Default Rate” or to waive any obligation of Borrower
to pay interest or Letter of Credit Fees at the Default Rate;

 

(f)                                   change the order in which funds are
applied pursuant to Section 8.3 without the written consent of each Lender
directly adversely affected thereby;

 

(g)                                  change (i) any provision of this Section or
the definition of “Requisite Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than the definitions specified in clause (ii) of this Section 10.1(g)),
without the written consent of each Lender or (ii) the definition of “Requisite
Facility Lenders” as it relates to a Facility (or the constituent definition
therein relating to such Facility) without the written consent of each Lender
under such Facility;

 

82

--------------------------------------------------------------------------------


 

(h)                                 amend Section 1.9 or the definition of
“Alternative Currency” without the written consent of each Revolving Credit (MC)
Lender; or

 

(i)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of the Requisite Facility
Lenders under such Facility;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to Lenders required above,
affect the rights or duties of the Issuing Lender under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.6(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender or all Lenders or
each affected Lender under a Facility that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

10.2                        Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to Borrower, Administrative Agent,
the Issuing Lender or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.2; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

83

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.  Notices and
other communications to Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Section 2 if such Lender or the
Issuing Lender, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
Administrative Agent, Swing Line Lender, Issuing Lender or Borrower may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the web site address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender, the Issuing Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Administrative Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Borrower,
any Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of Borrower,
Administrative Agent, the Issuing Lender and the Swing Line Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to Borrower, Administrative Agent, the Issuing Lender and
the Swing Line Lender. In addition, each Lender agrees to notify Administrative
Agent from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in

 

84

--------------------------------------------------------------------------------


 

accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, Issuing
Lender and Lenders.  Administrative Agent, the Issuing Lender and Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of Borrower which are reasonably believed to be genuine and correct even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, the Issuing
Lender, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

 

10.3                        No Waiver; Cumulative Remedies.  No failure by any
Lender, the Issuing Lender or Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against Borrower shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders and the Issuing Lender;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Issuing Lender or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender or Swing Line Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.8 (subject to the terms of Section 2.14), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to Borrower under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

10.4                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or

 

85

--------------------------------------------------------------------------------


 

waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for Administrative Agent, any Lender or
the Issuing Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by Borrower.  Borrower shall
indemnify Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses (other than the allocated costs of in-house counsel but
including the reasonable and documented out-of-pocket fees, charges and
disbursements of (x) one counsel for all Indemnitees, (y) if deemed necessary by
the Administrative Agent, one firm of local counsel in each appropriate
jurisdiction for all Indemnitees and (z) in the case of an actual or perceived
conflict of interest with respect to any Indemnitee, of another firm of counsel
for such affected Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document or (z) any dispute that does not
arise out of any act or omission on the part of the Borrower or its Subsidiaries
or Affiliates brought by one Indemnitee against any other Indemnitee (other than
any dispute against the Administrative Agent or any arranger in its capacity as
such), if Borrower has obtained a final and non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.  Without
limiting the provisions of Section 3.1, this Section 10.4(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to Administrative Agent
(or any sub-agent thereof), the Issuing Lender, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
Administrative Agent (or

 

86

--------------------------------------------------------------------------------


 

any such sub-agent), the Issuing Lender, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), the Swing Line Lender or the Issuing Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent), the Swing Line Lender
or Issuing Lender in connection with such capacity. The obligations of Lenders
under this subsection (c) are subject to the provisions of Section 2.14.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than 30 days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of Administrative Agent, the Issuing
Lender and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.5                        Payments Set Aside.  To the extent that any payment
by or on behalf of Borrower is made to Administrative Agent, the Issuing Lender
or any Lender, or Administrative Agent, the Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, the Issuing Lender or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Issuing Lender severally agrees to pay to Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of Lenders and the Issuing
Lender under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.6                        Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted

 

87

--------------------------------------------------------------------------------


 

hereby, except that Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (i) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent, the Issuing Lender and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in Letter of Credit Usage and in Swing Line Loans) at the time
owing to it); provided that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment under any
Facility and the Loans at the time owing to it (in each case with respect to any
Facility) or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or, if “Trade Date” is specified
in the Assignment and Assumption, as of the Trade Date, shall not be less than
the Minimum Amount with respect to such Facility unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans;

 

(iii)                               any assignment of a Revolving Credit (USD)
Commitment or Revolving Credit (MC) Commitment must be approved by
Administrative Agent (which approval will not be unreasonably withheld or
delayed) and, in the case of the Revolving Credit (USD) Commitment, the Issuing
Lender and the Swing Line Lender (each such approval not to be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender with respect to the applicable Facility (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to

 

88

--------------------------------------------------------------------------------


 

waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1 through 3.4, 3.5 and 10.4 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, Borrower (at its expense) shall
execute and deliver new or replacement Notes to the assigning Lender and the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  Administrative Agent, acting
solely for this purpose as an agent of Borrower (and such agency being solely
for tax purposes), shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and Letter of Credit Usage owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
Eligible Assignee, the Eligible Assignee’s completed administrative
questionnaire (unless such Eligible Assignee shall already be a Lender
hereunder), any processing and recordation fee and any written consent to such
assignment required hereunder, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this clause (c).  The
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and the Issuing Lender at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent or a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from
Administrative Agent a copy of the Register. Each Lender that grants a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Lender’s rights and/or obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or other obligations under
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the

 

89

--------------------------------------------------------------------------------


 

Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, Borrower or Administrative Agent, sell
participations to any Person (other than a natural person, or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, a Defaulting Lender, or Borrower or any of Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”); in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Usage and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.4(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
3.1 or 3.4 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrower’s prior written consent.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.1 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 3.1 as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments and
Certain Other Documents.  The words “execute”, “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including, without limitation, Assignment and Assumptions, amendments or other
modifications, Required Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative Agent
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic

 

90

--------------------------------------------------------------------------------


 

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

 

(h)                                 As used herein, the following terms have the
following meaning:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person or a
holding company investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) approved by (i) Administrative Agent and,
in the case of an assignment in respect of the Revolving Credit (USD) Facility,
the Issuing Lender and the Swing Line Lender, and (ii) unless (A) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivative transaction or (B) an Event of Default has occurred and is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed), which approval of any such assignment shall be deemed given by
Borrower unless it shall object thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) Borrower or any of its Affiliates or Subsidiaries or (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y); provided further that, unless an Event of Default has occurred
and is continuing, an Eligible Assignee under clause (d) of this definition
shall have a minimum of $500,000,000 of combined capital and surplus.

 

“Fund” means any Person (other than a natural person or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                     Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to Administrative Agent
and Borrower (an “SPC”) the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to Administrative Agent as is required under
Section 2.10(d). Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of Borrower under this
Agreement (including its obligations under Section 3.4), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the applicable Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not

 

91

--------------------------------------------------------------------------------


 

institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Borrower or Administrative Agent and with the payment
of a processing fee in the amount of $3,500 (which processing fee may be waived
by the Administrative Agent in its sole discretion), assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.

 

(j)                                    Resignation as Issuing Lender or Swing
Line Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Credit (USD) Commitment and Revolving Credit (USD) Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to Borrower and
Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to Borrower,
resign as Swing Line Lender.  In the event of any such resignation as Issuing
Lender or Swing Line Lender, Borrower shall be entitled to appoint from among
Lenders a successor Issuing Lender or Swing Line Lender hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as Issuing Lender or Swing Line Lender, as
the case may be. If Bank of America resigns as Issuing Lender, it shall retain
all the rights, powers, privileges and duties of the Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Issuing Lender and all Letter of Credit Usage with respect
thereto (including the right to require Lenders to make Base Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.4). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.3. Upon the appointment of
a successor Issuing Lender and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swing Line Lender, as the case may be,
and (b) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(k)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of Borrower and the Administrative Agent, the applicable Pro Rata Share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuing Lender or any Lender hereunder
(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full Pro Rata Share of all Loans and participations in Letters of Credit and
Swing Line Loans in accordance with its Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

92

--------------------------------------------------------------------------------


 

10.7                        Treatment of Certain Information; Confidentiality. 
Each of Administrative Agent, Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15 or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to Borrower and its obligations, (g) on a confidential basis to (i) any
rating agency in connection with rating Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a non-confidential basis
from a source other than Borrower.  In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.

 

For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by Borrower or any Subsidiary
thereof, provided that, in the case of information received from Borrower or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of Administrative Agent, Lenders and the Issuing Lender acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.8                        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of Borrower against any and all of the obligations of
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or

 

93

--------------------------------------------------------------------------------


 

the Issuing Lender or their respective Affiliates, irrespective of whether or
not such Lender, the Issuing Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender or Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates may have. Each Lender and the Issuing Lender agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.9                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the arrangers or the Issuing Lender, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Extension of Credit, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

94

--------------------------------------------------------------------------------


 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, the Issuing Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.4, or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 Borrower shall have paid to Administrative
Agent the assignment fee specified in Section 10.6(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and its Pro Rata
Revolving Credit (USD) Share of Letter of Credit Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.  No action by or consent of the replaced Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon satisfaction of the conditions set forth above.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

95

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 USA PATRIOT Act Notice.  Each Lender that is subject to
the US Patriot Act (as hereinafter defined) and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed

 

96

--------------------------------------------------------------------------------


 

into law October 26, 2001)) (the “US Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the US Patriot Act.  Borrower shall, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the US Patriot Act.

 

10.17                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, any
Request for Extension of Credit and any waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

10.19                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, Borrower acknowledges
and agrees that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Arrangers nor Borrower has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, the Arrangers or the Lenders has advised or is
currently advising Borrower or any of its Affiliates on other matters) and
neither the Administrative Agent, the Arrangers nor the Lenders has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and neither the Administrative Agent, the Arrangers nor the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) neither the Administrative Agent, the
Arrangers nor the Lenders has provided nor will any of them provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other

 

97

--------------------------------------------------------------------------------


 

Loan Document) and Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Borrower hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

 

10.20                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of Borrower in respect of any such sum due from it to Administrative
Agent or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by Administrative Agent or
such Lender, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, Administrative Agent or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to Administrative Agent or any
Lender from Borrower in the Agreement Currency, Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Administrative
Agent or such Lender, as the case may be, against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
Administrative Agent or any Lender in such currency, Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
Borrower (or to any other Person who may be entitled thereto under applicable
law).

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or Issuing Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or Issuing Lender that is an
EEA Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Remainder of page left intentionally blank]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

BORROWER:

 

 

 

RELIANCE STEEL & ALUMINUM CO., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Karla R. Lewis

 

Name:

Karla R. Lewis

 

Title:

Senior Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Maurice E. Washington

 

Name:

Maurice E. Washington

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Issuing Lender, Swing Line Lender and a Lender

 

 

 

 

 

 

By:

/s/ Weihua Cheng

 

Name:

Weihua Cheng

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ling Li

 

Name:

Ling Li

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Patrick Drum

 

Name:

Patrick Drum

 

Title:

Regional Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Mahir J. Desai

 

Name:

Mahir J. Desai

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michele Dragonetti

 

Name:

Michele Dragonetti

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kurban H. Merchant

 

Name:

Kurban H. Merchant

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig Takeshige

 

Name:

Craig Takeshige

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Lauren Hom

 

Name:

Lauren Hom

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Hietala

 

Name:

Andrew Hietala

 

Title:

Senior Vice President, Relationship Manager

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Suzannah Valdivia

 

Name:

Suzannah Valdivia

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Erron Powers

 

Name:

Erron Powers

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Liz V. Gonzalez

 

Name:

Liz V. Gonzalez

 

Title:

Assistant Vice President, Relationship Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REQUEST FOR EXTENSION OF CREDIT

 

Date:             ,    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Reliance Steel & Aluminum Co., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Issuing Lender and Swing Line
Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of [Revolving Credit (USD) Loans] [Revolving Credit (MC) Loans]
[Term Loans]

 

o  A Conversion or Continuation of [Revolving Credit (USD) Loans]

[Revolving Credit (MC) Loans] [Term Loans]

 

1.                                     
On                                                                                       (a
Business Day).

 

2.                                      In the amount of
$                                                        .

 

3.                                      Comprised
of:                                                                    .

[Type of Loan requested (e.g., Base Rate Loans or Eurocurrency Rate Loans)]

 

4.                                      In the following
currency(1):                                              .

 

5.                                      For Eurocurrency Rate Loans:  with an
Interest Period of                       months.

 

[The [Revolving Credit (USD) Borrowing][Revolving Credit (MC) Borrowing], if
any, requested herein complies with the proviso to the first sentence of
Section [2.1(b)][2.1(c)] of the Agreement.](2)  The undersigned hereby certifies
that the following statements are true on the date hereof, and will be true on
the above date, before and after giving effect and to the application of the
proceeds of the Borrowing requested hereby:

 

(a)                                 the representations and warranties of the
Borrower contained in Section 5 of the Agreement are true and correct in all
material respects as though made on and as of the above date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they are true and correct as of such earlier date); and

 

(b)                                 no Default or Event of Default has occurred
and is continuing, or would result from such proposed Extension of Credit.

 

[Signature page to follow.]

 

--------------------------------------------------------------------------------

(1)  For Revolving Credit (MC) Borrowings only.

(2)  Include this sentence in the case of a Revolving Credit (USD) Borrowing or
a Revolving Credit (MC) Borrowing.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Request for Extension of
Credit as of the date first set forth above.

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:            ,     

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Reliance Steel & Aluminum Co., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Issuing Lender and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies (solely in his/her capacity
as a Responsible Officer and not in his/her individual capacity) as of the date
hereof that he/she is
the                                                                        of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.1(a) of the Agreement for the
fiscal year of the Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.1(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed the terms
of the Agreement and has made, or has caused to be made under his/her
supervision, a review in reasonable detail of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements, and:

 

[select one:]

 

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]

 

—or—

 

--------------------------------------------------------------------------------


 

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default or Event of Default, as the case may be, and its
nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Section 5 of the Agreement, and any representations
and warranties of the Borrower that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects (without duplication of any materiality standards set
forth therein) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.12 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.1 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                              ,        .

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                     (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000,000’s)

 

I.                                        Section 7.8 — Interest Coverage Ratio.

 

A.

EBIT of the Borrower and its Subsidiaries on a consolidated basis for four
consecutive fiscal quarters ending on above date (“Subject Period”):

 

1.

Net Income for Subject Period:

$

 

2.

unusual or non-recurring losses for Subject Period:

$

 

3.

Interest Expense for Subject Period:

$

 

4.

aggregate amount of income tax expense for Subject Period:

$

 

5.

non-recurring non-cash expenses (excluding depreciation and amortization) for
Subject Period:

$

 

6.

foreign currency translation losses for Subject Period:

$

 

7.

reasonable and out-of-pocket fees and expenses incurred in connection with the
closing of any permitted Acquisition, financings, or other Investments during
the Subject Period:

$

 

8.

non-cash stock-based compensation expenses for Subject Period:

$

 

9.

unusual or non-recurring gains for Subject Period:

$

 

10.

foreign currency translation gains for subject period:

$

 

11.

EBIT (Line I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9 - 10):

$

B.

Interest Expense of the Borrower and its Subsidiaries on a consolidated basis
for Subject Period:

$

C.

Interest Coverage Ratio (Line I.A.11 ÷ I.B):

     to 1.00

 

 

 

 

Minimum permitted:

 

3.00 to 1.00

 

II.                                   Section 7.9 — Total Leverage Ratio.

 

A.

Funded Debt as of the Statement Date:

 

1.

all principal Indebtedness of the Borrower and its Subsidiaries for borrowed
money (including debt securities issued by the Borrower or any of its
Subsidiaries):

$

 

2.

Guaranty Obligations in connection with Synthetic Leases:

$

 

3.

aggregate amount of all Capital Lease Obligations of the Borrower and its
Subsidiaries:

$

 

4.

all Letter of Credit Usage:

$

 

5.

the face amount of, and reimbursement obligations with respect to, any other
letters of credit issued for the account of the Borrower and its Subsidiaries:

$

 

6.

Funded Debt (Line II.A.1 + 2 + 3 + 4 + 5):

$

B.

Funded Debt plus Shareholders’ Equity (for Borrower and its Subsidiaries on a

 

--------------------------------------------------------------------------------


 

 

consolidated basis) as of the Statement Date:

 

 

1.

Funded Debt (Line II.A.6):

$

 

2.

Shareholders’ Equity:

$

 

3.

Total (Line II.B.1 + 2):

$

C.

Total Leverage Ratio (Line II.A.6 ÷ Line II.B.3):

     to 1.00

 

 

 

 

Maximum permitted:

0.60 to 1.00

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF REVOLVING CREDIT (USD) NOTE

 

, 20   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit (USD) Loan and/or Swing Line Loan, as applicable (each
referred to herein as a “Loan”), from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Issuing Lender and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise directed by the Swing Line Lender in the case of Swing Line Loans, all
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars and in Same Day Funds at the Administrative
Agent’s Office for Dollars.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Credit (USD) Note is one of the Revolving Credit (USD) Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit (USD) Note shall become, or may be declared to be, immediately
due and payable all as provided in the Agreement.  Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Revolving Credit (USD) Note and endorse thereon the date, amount,
currency and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (USD) Note.  Except as permitted under
Section 10.6 of the Agreement, this Note may not be assigned by the Lender to
any other Person.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT (USD) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Currency
and Amount
of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT (MC) NOTE

 

, 20   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit (MC) Loan, from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Issuing Lender and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit (MC) Loan from the date of such Revolving Credit (MC) Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in the
currency in which such Revolving Credit (MC) Loan was denominated and in Same
Day Funds at the Administrative Agent’s Office for such currency.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Revolving Credit (MC) Note is one of the Revolving Credit (MC) Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit (MC) Note shall become, or may be declared to be, immediately
due and payable all as provided in the Agreement.  Revolving Credit (MC) Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Revolving Credit (MC) Note and endorse thereon the
date, amount, currency and maturity of its Revolving Credit (MC) Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (MC) Note.  Except as permitted under
Section 10.6 of the Agreement, this Note may not be assigned by the Lender to
any other Person.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT (MC) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Currency
and Amount
of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF TERM LOAN NOTE

 

, 20   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower on the Effective Date under
that certain Credit Agreement, dated as of September 30, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Issuing Lender and Swing Line
Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date the Term Loan is made until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in Same Day Funds at the Administrative
Agent’s Office for such currency.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Agreement. 
The Term Loan made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business.  The
Lender may also attach schedules to this Term Loan Note and endorse thereon the
date, amount and maturity of its Term Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.  Except as permitted under Section 10.6 of
the Agreement, this Note may not be assigned by the Lender to any other Person.

 

--------------------------------------------------------------------------------


 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](3) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](4) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](5) hereunder are several and not joint.](6) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(3)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(4)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(5)  Select as appropriate.

(6)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Reliance Steel & Aluminum
Co., a Delaware corporation

 

4.                                      Administrative Agent:   Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.            Credit Agreement:  Credit Agreement, dated as of September 30,
2016, among Reliance Steel & Aluminum Co., a Delaware corporation, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Issuing Lender, and Swing Line Lender.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](7)

 

Assignee[s](8)

 

Facility

 

Aggregate
Amount of
Commitment/
Loans
for all
Lenders(9)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                            ](11)

 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(7)  List each Assignor, as appropriate.

(8)  List each Assignee, as appropriate.

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment of
all Lenders thereunder.

(11)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

 

Title:

[Consented to and](12) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

 

 

RELIANCE STEEL & ALUMINUM CO.

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as Swing Line

 

 

Lender and Issuing Lender

 

 

 

 

 

 

By:

 

 

 

 

Title:](13)

 

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(13)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.6(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.6(b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reliance Steel & Aluminum Co., a Delaware corporation (the
“Borrower”), each lender party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                           , 20[ ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reliance Steel & Aluminum Co., a Delaware corporation (the
“Borrower”), each lender party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                           , 20[ ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reliance Steel & Aluminum Co., a Delaware corporation (the
“Borrower”), each lender party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                           , 20[ ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 30, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Reliance Steel & Aluminum Co., a Delaware corporation (the
“Borrower”), each lender party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                           , 20[ ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OPINION OF COUNSEL

 

See attached.

 

--------------------------------------------------------------------------------


 

[g193161ks33i001.jpg]

 

September 30, 2016

 

Bank of America, N.A,

as Administrative Agent

One Bryant Park

New York, NY 10036

 

Re:                             Reliance Steel & Aluminum Co. Credit Agreement

 

Each of the Lenders Listed on Schedule A Attached Hereto:

 

I am the Senior Vice President, General Counsel and Corporate Secretary of
Reliance Steel & Aluminum Co., a Delaware corporation (the “Company”), and have
acted as counsel to the Company in connection with the Credit Agreement (the
“Credit Agreement”), dated as of the date hereof, among the Company, Bank of
America, N.A., as administrative agent (the “Administrative Agent”) and the
other lenders party thereto.  Capitalized terms used but not defined herein have
the respective meanings given them in the Credit Agreement.  This letter is
being delivered at the request of the Company pursuant to Section 4.1(a)(iv) of
the Credit Agreement

 

As to matters of fact relevant to the opinions expressed herein, I have relied
upon, and assumed the accuracy of, the representations and warranties contained
in the Transaction Documents and I have relied upon certificates and oral or
written statements and other information obtained from the Company, the other
parties to the transaction referenced herein, and public officials.

 

Except as expressly set forth herein, I have not undertaken any independent
investigation (including, without limitation, conducting any review, search or
investigation of any public files, records or dockets) to determine the
existence or absence of the facts that are material to my opinions, and no
inference as to my knowledge concerning such facts should be drawn from my
reliance on the representations of the Company in connection with the
preparation and delivery of this letter.

 

In connection with the delivery of this opinion, I have examined or caused to be
examined the following agreements, instruments and other documents:

 

(a)                                 the Credit Agreement;

(b)                                 the Notes; and

(c)                                  a certificate of good standing of the
Company issued by the Secretary of State for the State of Delaware.

 

Items (a) through (b) above are referred to in this opinion letter as the
“Transaction Documents”.

 

In addition to the documents listed above, I have reviewed such documents,
corporate records, certificates of public officials and other instruments or
agreements, and such provisions of law, as I have

 

350 South Grand Avenue, Suite 5100   |   Los Angeles, CA 90071   |   Phone:
213-687-7700   |   Fax: 213-687-8792   |   www.rsac.com

 

--------------------------------------------------------------------------------


 

deemed relevant and appropriate as a basis for the opinions expressed herein. 
In such review, I have assumed (a) the authenticity of all documents submitted
to me as originals and the conformity to original documents of all documents
submitted to me as copies; (b) the due authorization, execution and delivery of
the Transaction Documents by each of the parties thereto, other than the
Company, and that such parties had the power, corporate or otherwise, and
authority to enter into and perform all obligations thereunder; and (c) that the
signatures (other than signatures of officers of the Company) on all documents
that I have examined are genuine.  As to matters of fact relevant to the
opinions expressed herein, I have relied upon, and assumed the accuracy of, the
representations and warranties contained in the Transaction Documents and I have
relied upon certificates and oral or written statements and other information
obtained from officers of the Company, the other parties to the transaction
referenced herein, and public officials.  During the course of my representation
of the Company, nothing has come to my attention that would cause me to believe
that such reliance is unreasonable.  As used herein, “to my knowledge”, “known
to me” or words of similar import mean my actual knowledge, after due inquiry.

 

References in this letter to “Applicable Laws” are to those laws, rules and
regulations of the State of New York and of the United States of America which,
in my experience, are normally applicable to transactions of the type
contemplated by the Transaction Documents.  References in this letter to
“Governmental Authorities” are to any executive, legislative, judicial,
administrative or regulatory body of the State of New York or the United States
of America.  References in this letter to “Governmental Approval” are to any
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any Governmental Authorities pursuant to Applicable Laws.
I express no opinion concerning the laws of any jurisdiction other than the laws
of the State of New York, the Federal laws of the United States and the General
Corporation Law of the State of Delaware.  While I am not licensed to practice
law in the States of New York or Delaware, I am a member of the bar of the
District of Columbia and have assumed, with your consent and without
investigation, that the laws of the States of New York and Delaware are the same
as the laws of the District of Columbia on the matters addressed by this
opinion.

 

I have also assumed, for purposes of paragraph 5 below, that each of the
Transaction Documents is in consideration of or relates to an obligation arising
out of a transaction covering in the aggregate not less than $1,000,000.

 

Based on the foregoing and subject to the assumptions and qualifications set
forth herein, I am of the opinion that:

 

1.                                      The Company is a corporation validly
existing and in good standing under the laws of the State of Delaware.

 

2.                                      The Company has all requisite corporate
power to execute and deliver the Transaction Documents and to perform its
obligations thereunder.

 

3.                                      The Transaction Documents have been duly
authorized, executed and delivered by the Company.

 

2

--------------------------------------------------------------------------------


 

4.                                      None of the Company’s execution,
delivery and performance of the Transaction Documents, and the consummation of
the transactions contemplated thereby, (a) violates any provision of the
Company’s certificate of incorporation or by-laws, or (b) results in a breach of
or constitutes a default under any agreement or instrument governing material
indebtedness of the Company.

 

5.                                      Each of the Transaction Documents to
which the Company is a party constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, receivership or other laws relating to or affecting
creditors’ rights generally, and to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity), and except
that the enforcement of rights with respect to indemnification and contribution
obligations and the following provisions may be limited by applicable law or
considerations of public policy: (a) any provision purporting to waive or limit
rights to trial by jury, oral amendments to written agreements or rights of
set-off; (b) any provision relating to submission to jurisdiction, venue or
service of process; (c) any provision purporting to prohibit, restrict or
condition the assignment of, or the grant of a security interest in, rights
under the Transaction Documents, or property subject thereto; (d) any provision
granting or purporting to establish special or unusual remedies; (e) any
interest on interest provisions; (f) any provision that may be construed as
penalties or forfeitures; (g) any provision waiving rights or protective legal
requirements; (h) limitations of liability; (i) severability clauses; (j) time
is of the essence clauses; (k) any power of attorney granted under the
Transaction Documents; (l) any provision insofar as it provides for the payment
or reimbursement of costs and expenses or for claims, losses or liabilities in
excess of a reasonable amount determined by any court or other tribunal;
(m) interest rates which may be usurious (other than under the laws of the State
of New York); (n) any waiver of statute of limitations; (o) waiver of the
requirement of a commercially reasonable sale; and (p) indemnification or
exculpation for a party’s own wrongful or grossly negligent acts.

 

6.                                      Neither the execution and delivery by
the Company of each of the Transaction Documents, nor the performance by the
Company of its obligations under the Transaction Documents (a) requires any
Governmental Approval to be obtained on the part of the Company, except those
that have been obtained and, to my knowledge, are in effect; and (b) results in
a violation of any Applicable Laws applicable to the Company (including, without
limitation, Regulations U and X of the Federal Reserve Board).

 

7.                                      The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

The opinions expressed above regarding the validity, legally binding effect and
enforceability of the Transaction Documents mean that, subject to the other
qualifications herein set forth, one or more remedies for which provision is
made in a Transaction Document will be available in the event of a material
default by the Company, which will permit the practical realization of the
benefits intended to be provided thereby. However, these opinions do not mean
that any particular remedy for which provision is made in a Transaction Document
will be available upon a default, or that every provision of a Transaction
Document will be upheld or enforced in any particular circumstance by a court.

 

3

--------------------------------------------------------------------------------


 

I express no opinion regarding: (a) interest rates which may be usurious;
(b) interest on interest provisions; (c) judgment in foreign currency
provisions; (d) any provision purporting to waive or limit rights to trial by
jury; (e) any provisions waiving rights or protective legal requirements;
(f) any provisions that may be construed as penalties or forfeitures; (g) any
provision granting or purporting to establish special or unusual remedies;
(h) any waiver of statute of limitations; (i) any provision purporting to waive
or limit any right of setoff; (j) limitations of liability; (k) indemnification
or exculpation for a party’s own wrongful or grossly negligent acts;
(l) severability clauses; (m) time is of the essences clauses; (n) any power of
attorney granted under the Loan Documents; (o) any provision insofar as it
provides for the payment or reimbursement of costs and expenses or for claims,
losses or liabilities in excess of a reasonable amount determined by any court
or other tribunal; (p) any provision purporting to waive or limit oral
amendments of written agreements; or (q) provisions relating to jurisdiction,
venue or service of process.

 

I am furnishing this letter to you solely for your benefit in connection with
the transactions referred to herein.  Without my prior written consent, this
letter is not to be relied upon, used, circulated, quoted or otherwise referred
to by, or assigned to, any other person (including any person that seeks to
assert your rights in respect of this letter (other than your successor in
interest by means of merger, consolidation, transfer of a business or other
similar transaction)) or for any other purpose, except that (a) any Person that
becomes a Lender in accordance with the Credit Agreement may rely on this letter
as if it were addressed and delivered to such Person on the date hereof; and
(b) this letter may be disclosed to (i) governmental or regulatory authorities
having jurisdiction over you, (ii) designated Persons pursuant to an order or
legal process of any court or governmental agency, and (iii) any of your
accountants and attorneys, provided, in each case, that (A) such disclosure is
made solely to enable any such Person to be informed that a letter has been
given and to be made aware of its contents but not for the purposes of reliance,
(B) I do not assume any duty or liability to any Person to whom such disclosure
is made, and (C) such Person agrees not to further disclose this letter or its
contents to any other Person, other than as permitted above, without my prior
written consent.  It is also expressly understood, and by your acceptance hereof
you expressly acknowledge and accept, that you will look solely to the Company
and its assets with respect to any claims under this opinion.

 

Very truly yours,

 

 

 

/s/ William A. Smith II

 

William A. Smith II

 

Senior Vice President, General Counsel and
Corporate Secretary

 

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

PNC Bank National Association

T.D. Bank, N.A.

U.S. Bank National Association

Bank of the West

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

HSBC Bank USA, National Association

KeyBank National Association

Branch Banking and Trust Company

Comerica Bank

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS AND PRO RATA SHARES

 

 

 

Revolving

 

Pro Rata Share

 

Revolving

 

Pro Rata Share

 

 

 

Pro Rata Share

 

Lender

 

Credit (USD)
Commitment

 

Revolving Credit
(USD) Facility

 

Credit (MC)
Commitment

 

Revolving Credit
(MC) Facility

 

Term Loan
Commitment

 

Term Loan
Facility

 

Bank of America, N.A.

 

$

205,714,285.71

 

15.238095238

%

$

22,857,142.86

 

15.238095240

%

$

91,428,571.43

 

15.238095238

%

JPMorgan Chase Bank, N.A.

 

$

205,714,285.71

 

15.238095238

%

$

22,857,142.86

 

15.238095240

%

$

91,428,571.43

 

15.238095238

%

Wells Fargo Bank, National Association

 

$

205,714,285.71

 

15.238095238

%

$

22,857,142.86

 

15.238095240

%

$

91,428,571.43

 

15.238095238

%

PNC Bank, National Association

 

$

128,571,428.57

 

9.523809524

%

$

14,285,714.29

 

9.523809527

%

$

57,142,857.14

 

9.523809523

%

TD Bank, N.A.

 

$

128,571,428.57

 

9.523809524

%

$

14,285,714.29

 

9.523809527

%

$

57,142,857.14

 

9.523809523

%

U.S. Bank National Association

 

$

96,428,571.43

 

7.142857143

%

$

10,714,285.71

 

7.142857140

%

$

42,857,142.86

 

7.142857143

%

Bank of the West

 

$

88,392,857.14

 

6.547619047

%

$

9,821,428.57

 

6.547619047

%

$

39,285,714.29

 

6.547619048

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

88,392,857.14

 

6.547619047

%

$

9,821,428.57

 

6.547619047

%

$

39,285,714.29

 

6.547619048

%

HSBC Bank USA, National Association

 

$

64,285,714.29

 

4.761904762

%

$

7,142,857.14

 

4.761904760

%

$

28,571,428.57

 

4.761904762

%

KeyBank National Association

 

$

51,428,571.43

 

3.809523810

%

$

5,714,285.71

 

3.809523807

%

$

22,857,142.86

 

3.809523810

%

Branch Banking and Trust Company

 

$

48,214,285.71

 

3.571428571

%

$

5,357,142.86

 

3.571428573

%

$

21,428,571.43

 

3.571428572

%

Comerica Bank

 

$

38,571,428.59

 

2.857142859

%

$

4,285,714.28

 

2.857142853

%

$

17,142,857.13

 

2.857142856

%

Total

 

$

1,350,000,000.00

 

100.000000000

%

$

150,000,000.00

 

100.000000000

%

$

600,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.4

 

EXISTING LETTERS OF CREDIT

 

Amount

 

Company

 

$

1,665,034.00

 

Reliance Steel & Aluminum Co.

 

$

211,733.00

 

Earle M. Jorgensen Company

 

$

32,600,000.00

 

Reliance Steel & Aluminum Co.

 

$

200,000.00

 

Earle M. Jorgensen Company

 

$

22,000.00

 

Earle M. Jorgensen Company

 

$

7,100,000.00

 

Earle M. Jorgensen Company

 

$

101,290.94

 

PNA Group, Inc.

 

$

250,000.00

 

PNA Group, Inc.

 

$

329,000.00

 

PNA Group, Inc.

 

$

1,100,000.00

 

PNA Group, Inc.

 

$

150,000.00

 

PNA Group, Inc.

 

$

23,200.00

 

Diamond Manufacturing Company

 

$

246,285.00

 

Metals USA, Inc.

 

$

5,770,274.00

 

Metals USA, Inc.

 

$

1,660,163.93

 

Metals USA, Inc.

 

$

3,462,164.38

 

Metals USA, Inc.

 

$

2,550,000.00

 

Metals USA, Inc.

 

$

1,200,000.00

 

Metals USA, Inc.

 

$

62,250.00

 

Metals USA, Inc.

 

$

474,583.00

 

Metals USA, Inc.

 

$

800,000.00

 

Metals USA, Inc.

 

$

3,085,000.00

 

Reliance Steel & Aluminum Co.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.7(a)

 

TERM LOAN FACILITY AMORTIZATION SCHEDULE

 

Last Business Day of

 

Principal Payment Amount

 

December 2016

 

$

7,500,000.00

 

March 2017

 

$

7,500,000.00

 

June 2017

 

$

7,500,000.00

 

September 2017

 

$

7,500,000.00

 

December 2017

 

$

7,500,000.00

 

March 2018

 

$

7,500,000.00

 

June 2018

 

$

7,500,000.00

 

September 2018

 

$

7,500,000.00

 

December 2018

 

$

15,000,000.00

 

March 2019

 

$

15,000,000.00

 

June 2019

 

$

15,000,000.00

 

September 2019

 

$

15,000,000.00

 

December 2019

 

$

15,000,000.00

 

March 2020

 

$

15,000,000.00

 

June 2020

 

$

15,000,000.00

 

September 2020

 

$

15,000,000.00

 

December 2020

 

$

15,000,000.00

 

March 2021

 

$

15,000,000.00

 

June 2021

 

$

15,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

 

EXISTING LIENS

 

Liens in connection with the following Indebtedness:

 

1. $5,000,000 in respect of a short term credit facility entered into by
Reliance Metalcenter Asia Pacific Pte.

 

2. $34,400,000 RMB in respect of a short term credit facility entered into by
Valex China Co. Ltd

 

3. 80,000 MYR in respect of a line of credit entered into by Earle M. Jorgensen
(Asia) Sdn. Bhd.

 

4. £4,500,000 GBP in respect of Metalweb Limited’s credit facility.

 

5.£ 40,000,000 GBP in respect of All Metals Services credit facility.

 

6. $12,265,000 in respect of industrial revenue bond obligations issued by the
municipalities of Muskogee, Oklahoma and Jeffersonville, Indiana.

 

7. Letters of Credit set forth on Schedule 2.4.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

 

EXISTING INDEBTEDNESS

 

1. $5,000,000 in respect of a short term credit facility entered into by
Reliance Metalcenter Asia Pacific Pte.

 

2. $34,400,000 RMB in respect of a short term credit facility entered into by
Valex China Co. Ltd

 

3. 80,000 MYR in respect of a line of credit entered into by Earle M. Jorgensen
(Asia) Sdn. Bhd.

 

4. £4,500,000 GBP in respect of Metalweb Limited’s credit facility.

 

5.£ 40,000,000 GBP in respect of All Metals Services credit facility.

 

6. $12,265,000 in respect of industrial revenue bond obligations issued by the
municipalities of Muskogee, Oklahoma and Jeffersonville, Indiana.

 

7. Letters of Credit set forth on Schedule 2.4.

 

--------------------------------------------------------------------------------